Case: 2:19-cv-00119-MHW-EPD Doc #: 61 Filed: 05/05/20 Page: 1 of 3 PAGEID #: 393




                       IN THE UNITED STATED DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

STEPHANIE CLIFFORD                              :
                                                :
                      Plaintiff,                :   Case No. 2:19-cv-00119
                                                :
         v.                                     :   Judge Michael H. Watson
                                                :   Magistrate Judge Elizabeth Preston Deavers
SHANA M. KECKLEY, ET AL.                        :
                                                :
                      Defendants.               :



STEPHANIE CLIFFORD                              :
                                                :
                      Plaintiff,                :   Case No. 2:19-mc-00047
                                                :
         v.                                     :   Judge Michael H. Watson
                                                :   Magistrate Judge Elizabeth Preston Deavers
DONALD J. TRUMP                                 :
                                                :
                      Defendant.                :


 JUDGMENT CREDITOR DONALD J. TRUMP’S NOTICE OF FILING MOTION RE:
    ATTORNEYS’ FEES ORDER IN THE UNITED STATES DISTRICT COURT,
                 CENTRAL DISTRICT OF CALIFORNIA

         Please take notice that Judgment Creditor Donald J. Trump (“Judgment Creditor”) has

filed in the United States District Court, Central District of California, a Motion to Certify the

Attorneys’ Fees Order for Registration in this District or, in the Alternative, to Correct and/or

Strike the Central District of California Clerk’s April 10, 2020 Notice (the “Motion”). A copy of

the Motion has been filed with this Notice, as Exhibit “A”. The hearing on the Motion is set for

July 17, 2020, which is the earliest available hearing date at the time of filing the Motion.

Judgment Creditor will provide this Court with notice of the Central District of California




{00108183;1}                                    1
Case: 2:19-cv-00119-MHW-EPD Doc #: 61 Filed: 05/05/20 Page: 2 of 3 PAGEID #: 394




Court’s decision on the Motion, and renews its request that this Court stay the release of any of

the funds it is holding in this matter until it has been determined who is entitled to the funds.



                                               Respectfully submitted,

                                               /s/ Dan J. Binau
                                               DAN J. BINAU (0025376), Trial Attorney
                                               Harris, McClellan, Binau & Cox P.L.L.
                                               37 West Broad Street, Suite 950
                                               Columbus, Ohio 43215
                                               Telephone: (614) 464-2572
                                               Facsimile: (614) 464-2245
                                               E-Mail: dbinau@hmbc.com
                                               Counsel for Judgment Creditor, Donald J. Trump




{00108183;1}                                      2
Case: 2:19-cv-00119-MHW-EPD Doc #: 61 Filed: 05/05/20 Page: 3 of 3 PAGEID #: 395




                                CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true and correct copy of the foregoing document

was filed through the Court’s CM/EFC filing system this 5th day of May, 2020, which shall

serve a copy of the document upon all registered counsel of record.


                                             /s/ Dan J. Binau
                                             DAN J. BINAU (0025376)
                                             Counsel for Judgment Creditor, Donald J. Trump




{00108183;1}                                    3
Case: 2:19-cv-00119-MHW-EPD Doc #: 61-1 Filed: 05/05/20 Page: 1 of 53 PAGEID #: 396
 Case:
Case   2:19-cv-00119-MHW-EPD
     2:18-cv-06893-JLS-FFM   Doc #: 61-1
                           Document  68 Filed: 05/05/20 Page:
                                         Filed 05/04/20  Page 22 of
                                                                 of 53
                                                                    19 PAGEID
                                                                        Page ID#:#:1518
                                                                                   397




    1 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
    2         PLEASE TAKE NOTICE that on July 17, 2020, at 10:30 a.m., or as soon
    3 thereafter as the matter may be heard in Courtroom 10A, located at the Ronald
    4 Reagan Federal Building and United States Courthouse, 411 West 4th Street, Santa
    5 Ana 92701, the Honorable Josephine L. Staton presiding, Defendant Donald J. Trump
    6 (“Mr. Trump”) will move and hereby does move for an Order certifying for
    7 registration in the Southern District of Ohio the December 11, 2018 Order in this
    8 action [ECF No. 46] awarding Mr. Trump a total of $293,052.33 in attorneys’ fees
    9 and sanctions against Plaintiff Stephanie Clifford (the “Attorneys’ Fees Order”) on
   10 the grounds that: (1) the Attorneys’ Fees Order constitutes a valid, final judgment
   11 under Federal Rule of Procedure 58; and (2) there is good cause to certify the
   12 Attorneys’ Fees Order pursuant to 28 U.S.C. § 1963. In the alternative, Mr. Trump
   13 requests that the Court correct and/or strike the Clerk’s April 10, 2020 Notice
   14 regarding its prior certification of the Attorneys’ Fees Order pursuant to Federal Rule
   15 of Civil Procedure 60(a).
   16         This Motion shall be based on this Notice of Motion and Motion, the
   17 accompanying Memorandum of Points and Authorities and Declaration of
   18 Charles J. Harder, the anticipated reply papers, all materials that may be properly
   19 considered in connection with this motion, and oral argument at the hearing.
   20         This Motion is made following the conference of counsel pursuant to L.R.
   21 7-3 which took place, telephonically, on April 24, 2020. The parties were unable to
   22 reach a resolution and Plaintiff’s counsel advised that Plaintiff will oppose this
   23 Motion. [Declaration of Charles J. Harder, ¶ 6.]
   24 Dated: May 4, 2020                    HARDER LLP
   25
                                            By: /s/ Charles J. Harder
   26                                           CHARLES J. HARDER
   27                                          Attorneys for Defendant
                                               DONALD J. TRUMP
   28
                                           -2-
                  MOTION TO CERTIFY JUDGMENT OR CORRECT CLERK’S NOTICE
 Case:
Case   2:19-cv-00119-MHW-EPD
     2:18-cv-06893-JLS-FFM   Doc #: 61-1
                           Document  68 Filed: 05/05/20 Page:
                                         Filed 05/04/20  Page 33 of
                                                                 of 53
                                                                    19 PAGEID
                                                                        Page ID#:#:1519
                                                                                   398




    1                                         TABLE OF CONTENTS
                                                                                                                     Page
    2
    3     I.     INTRODUCTION .....................................................................................1
    4     II.    STATEMENT OF FACTS ........................................................................2
    5
                 A. The Court Dismisses This Action and Grants Mr. Trump Attorneys’
    6               Fees and Sanctions ................................................................................2
    7
                 B. Mr. Trump Registers the Attorneys’ Fees Order in the Southern
    8               District of Ohio After Ms. Clifford Settles Her Case Against the
    9               City of Columbus, Ohio ........................................................................3
   10            C. Ms. Clifford Challenges Mr. Trump’s Registration of the Judgment
   11               Through Filings in the Central District of California ...........................5
   12     III.   ARGUMENT .............................................................................................6
   13
                 A. Legal Standard ......................................................................................6
   14
   15            B. The Attorneys’ Fees Order is a Valid Judgment...................................6
   16                1. The Attorneys’ Fees Order is a Judgment Under FRCP 58 .............6
   17
                     2. Ms. Clifford’s Position is Contrary to Settled Law and Not
   18                   Supported By Any of Her Cited Authorities ...................................8
   19
                     3. The Attorneys’ Fees Order is Still a Judgment Even if Ms.
   20                   Clifford’s Incorrect Interpretation of the Law is Accepted ...........10
   21
                 C. The Attorneys’ Fees Order is Final Because the Time to Appeal Has
   22               Expired ................................................................................................10
   23
                 D. In the Alternative, There is Good Cause to Certify the Attorneys’
   24               Fees Order Pursuant to 28 U.S.C. § 1963 ...........................................12
   25
          IV.    CONCLUSION ........................................................................................14
   26
   27
   28
                                           i
                  MOTION TO CERTIFY JUDGMENT OR CORRECT CLERK’S NOTICE
 Case:
Case   2:19-cv-00119-MHW-EPD
     2:18-cv-06893-JLS-FFM   Doc #: 61-1
                           Document  68 Filed: 05/05/20 Page:
                                         Filed 05/04/20  Page 44 of
                                                                 of 53
                                                                    19 PAGEID
                                                                        Page ID#:#:1520
                                                                                   399




    1
                                                   TABLE OF AUTHORITIES
    2
                                                                                                                              Page(s)
    3
    4 Cases
    5 Best W. Int'l, Inc. v. AV Inn Assocs. 1, LLC,
         2011 WL 13160912 (D. Ariz. Feb. 22, 2011) .............................................................. 13
    6
      Browder v. Dir., Dep't of Corr. of Illinois,
    7    434 U.S. 257 (1978) ..................................................................................................... 11
    8
      Budinich v. Becton Dickinson & Co.,
    9    486 U.S. 196 (1988) ..................................................................................................... 10
   10 Carter v. Beverly Hills Sav. & Loan Ass’n,
         884 F.2d 1186 (9th Cir. 1989)........................................................................................ 8
   11
   12 Columbia Pictures Television, Inc. v. Krypton Broad. of Birmingham, Inc.,
         259 F.3d 1186 (9th Cir. 2001).............................................................................. 2, 6, 12
   13
      Condon v. Condon,
   14    2008 WL 11338132 (C.D. Cal. 2008) ............................................................................ 9
   15
      E.E.O.C. v. U.S. Bakery,
   16    2003 WL 23538023 (D. Or. Nov. 20, 2003) .................................................................. 9
   17 Feldman v. Olin Corp.,
         673 F.3d 515 (7th Cir. 2012)...................................................................................... 7, 8
   18
   19 Kowalski v. Mommy Gina Tuna Res.,
         2009 WL 1322367 (D. Haw. May 8, 2009) ................................................................. 13
   20
      Kreidler v. Pixler,
   21    2011 WL 13193276 (W.D. Wash. May 13, 2011)....................................................... 13
   22
      S.L. ex rel. Loof v. Upland Unified Sch. Dist.,
   23    747 F.3d 1155 (9th Cir. 2014).......................................................................... 1, 7, 9, 11
   24 Mason Tenders Dist. Council of Greater New York v. Phase Constr. Servs., Inc.,
        2018 WL 4682012 (S.D.N.Y. 2018) .............................................................................. 7
   25
   26 Max Sound Corp. v. Google LLC,
         2018 WL 1697107 (N.D. Cal. Apr. 6, 2018) ............................................................... 13
   27
      Padgett v. Loventhal,
   28    2015 WL 6449389 (N.D. Cal. 2015) ............................................................................. 8
                                                 ii
                        MOTION TO CERTIFY JUDGMENT OR CORRECT CLERK’S NOTICE
 Case:
Case   2:19-cv-00119-MHW-EPD
     2:18-cv-06893-JLS-FFM   Doc #: 61-1
                           Document  68 Filed: 05/05/20 Page:
                                         Filed 05/04/20  Page 55 of
                                                                 of 53
                                                                    19 PAGEID
                                                                        Page ID#:#:1521
                                                                                   400




    1 Perez v. AC Roosevelt Food Corp.,
         744 F.3d 39 (2d Cir. 2013) ................................................................................... 1, 8, 11
    2
    3 Radio Television Espanola S.A. v. New World Entm't, Ltd.,
         183 F.3d 922 (9th Cir. 1999)...................................................................................... 8, 9
    4
      Ray Haluch Gravel Co. v. Cent. Pension Fund of Int'l Union of Operating
    5    Engineers & Participating Employers,
    6    571 U.S. 177 (2014) ..................................................................................................... 10

    7 Sibia Neurosciences, Inc. v. Cadus Pharm. Corp,
         1999 WL 33554683 (S.D. Cal. Mar. 10, 1999) ........................................................... 12
    8
      Skydive Arizona, Inc. v. Quattrocchi,
    9    2010 WL 2534200 (D. Ariz. June 18, 2010) ............................................................... 13
   10
      UMG Recordings, Inc. v. BCD Music Grp., Inc.,
   11    2012 WL 12882702 (C.D. Cal. Oct. 3, 2012) ........................................................ 12, 13
   12 Whitaker v. Garcetti,
        486 F.3d 572 (9th Cir. 2007)........................................................................................ 10
   13
   14 Yue v. Storage Tech. Corp.,
         2008 WL 4665846 (N.D. Cal. Oct. 21, 2008)................................................................ 8
   15
      Statutes
   16
      28 U.S.C. § 1963.............................................................................................. 2, 3, 6, 12, 14
   17
   18 Other Authorities
   19 Fed. R. App. P. 4(a)(1)(A) ............................................................................................. 1, 11
   20 Fed. R. App. P. 4(a)(7)(A)(i) ............................................................................................. 11
   21 Fed. R. App. P. 4(a)(7)(A)(ii) ............................................................................................ 11
   22
      Fed. R. Civ. Proc. 58.............................................................................................. 1, 6, 9, 10
   23
      Fed. R. Civ. Proc. 58(a)(3) .................................................................................................. 7
   24
      Fed. R. Civ. Proc. 58(c)(2)(B) ........................................................................................... 10
   25
      Fed. R. Civ. Proc. 60(a) ................................................................................................... 2, 6
   26
   27 Local Rule 7-3 ..................................................................................................................... 6
   28 Local Rule 58-6 ................................................................................................... 8, 9, 10, 11
                                                 -iii-
                         MOTION TO CERTIFY JUDGMENT OR CORRECT CLERK’S NOTICE
 Case:
Case   2:19-cv-00119-MHW-EPD
     2:18-cv-06893-JLS-FFM   Doc #: 61-1
                           Document  68 Filed: 05/05/20 Page:
                                         Filed 05/04/20  Page 66 of
                                                                 of 53
                                                                    19 PAGEID
                                                                        Page ID#:#:1522
                                                                                   401




    1                MEMORANDUM OF POINTS AND AUTHORITIES
    2    I.   INTRODUCTION
    3         By this Motion, Defendant Donald J. Trump (“Mr. Trump”) requests that the
    4 Court issue an Order certifying the December 11, 2018 Order in this action [ECF No.
    5 46] awarding Mr. Trump a total of $293,052.33 in attorneys’ fees and sanctions
    6 against Plaintiff Stephanie Clifford (“Ms. Clifford”) (the “Attorneys’ Fees Order”) for
    7 registration in the Southern District of Ohio, where that court is holding $450,000 in
    8 settlement funds to be paid to Ms. Clifford. The Clerk of this Court previously
    9 certified the Attorneys’ Fees Order for registration, but recently issued a Notice
   10 stating its prior certification was made in error (the “Clerk’s Notice”), thereby
   11 necessitating the instant Motion.
   12         As set forth herein, the Clerk’s initial certification of the Attorneys’ Fees Order
   13 was appropriate and should not have been disturbed. Nonetheless, this Court’s
   14 independent certification of the Attorneys’ Fees Order is proper.
   15         First, the Attorneys’ Fees Order is a final judgment under well-settled law.
   16 Federal Rule of Civil Procedure 58, as amended in 2002, unambiguously provides
   17 that an order on a motion for attorneys’ fees is itself a judgment and does not need to
   18 be reduced into a separate document. Following this amendment, courts have
   19 universally held that an attorneys’ fees order, like the one herein, is itself a judgment.
   20 See e.g., S.L. ex rel. Loof v. Upland Unified Sch. Dist., 747 F.3d 1155, 1161 (9th Cir.
   21 2014); Perez v. AC Roosevelt Food Corp., 744 F.3d 39, 41-42 (2d Cir. 2013).
   22 Further, the judgment is final because Ms. Clifford never sought to appeal the
   23 Attorneys’ Fees Order, and the time for her to appeal the Order has long since
   24 expired. See Fed. R. App. P. 4(a)(1)(A) (“In a civil case… the notice of appeal
   25 required by Rule 3 must be filed with the district clerk within 30 days after entry of
   26 the judgment or order appealed from.”). These reasons alone are sufficient grounds
   27 for the Court to grant this Motion and certify the Attorneys’ Fees Order or, in the
   28 alternative, correct and/or strike the Clerk’s Notice because its prior certification of
                                           1
                  MOTION TO CERTIFY JUDGMENT OR CORRECT CLERK’S NOTICE
 Case:
Case   2:19-cv-00119-MHW-EPD
     2:18-cv-06893-JLS-FFM   Doc #: 61-1
                           Document  68 Filed: 05/05/20 Page:
                                         Filed 05/04/20  Page 77 of
                                                                 of 53
                                                                    19 PAGEID
                                                                        Page ID#:#:1523
                                                                                   402




    1 the Attorneys’ fees order was proper.
    2         Second, even if the Attorneys’ Fees Order were considered to be part of Ms.
    3 Clifford’s pending appeal of the Order granting Mr. Trump’s Anti-SLAPP Motion
    4 (which it should not since they are independent and separately appealable Orders),
    5 there remains good cause to certify the Attorneys’ Fees Order under 28 U.S.C. §
    6 1963. Ms. Clifford has not obtained a supersedeas bond in connection with her
    7 appeal of the Anti-SLAPP Motion, and good cause merely requires “an absence of
    8 assets in the judgment forum, coupled with the presence of substantial assets in the
    9 registration forum,” both of which are present here. Columbia Pictures Television,
   10 Inc. v. Krypton Broad. of Birmingham, Inc., 259 F.3d 1186, 1197-98 (9th Cir. 2001).
   11 To Mr. Trump’s knowledge, Ms. Clifford does not possess any assets in this
   12 jurisdiction. Ms. Clifford is a resident of Texas and owns no real property in
   13 California. In contrast, she possesses substantial assets in the Southern District of
   14 Ohio in the form of the $450,000 in settlement funds being held by that court.
   15         Accordingly, Mr. Trump respectfully requests that the Court certify the
   16 Attorneys’ Fees Order for registration in the Southern District of Ohio pursuant to 28
   17 U.S.C. § 1963, or in the alternative correct and/or strike the Clerk’s April 10, 2020
   18 Notice pursuant to Federal Rule of Civil Procedure 60(a).
   19   II.   STATEMENT OF FACTS
   20         A.    The Court Dismisses This Action and Grants Mr. Trump Attorneys’
   21               Fees and Sanctions
   22         On April 30, 2018, Ms. Clifford filed this case against Mr. Trump in the United
   23 States District Court, Southern District of New York, asserting a single claim for
   24 defamation. [See SDNY Case No. 18-CV-03842, ECF No. 1.] On August 13, 2018,
   25 this case was transferred to the United States District Court, Central District of
   26 California, the Honorable S. James Otero presiding. [ECF No. 20.]
   27         On August 27, 2018, Mr. Trump filed a Motion to Dismiss/Strike Plaintiff’s
   28 defamation claim pursuant to Texas Anti-SLAPP law (the “Anti-SLAPP Motion”).
                                            -2-
                   MOTION TO CERTIFY JUDGMENT OR CORRECT CLERK’S NOTICE
 Case:
Case   2:19-cv-00119-MHW-EPD
     2:18-cv-06893-JLS-FFM   Doc #: 61-1
                           Document  68 Filed: 05/05/20 Page:
                                         Filed 05/04/20  Page 88 of
                                                                 of 53
                                                                    19 PAGEID
                                                                        Page ID#:#:1524
                                                                                   403




    1 [ECF No. 28.] After the Anti-SLAPP Motion was fully briefed and oral argument
    2 was heard, Judge Otero granted the Anti-SLAPP Motion on October 15, 2018 (the
    3 “Anti-SLAPP Order”). [ECF No. 36.] On the same date, October 15, 2018, Ms.
    4 Clifford filed a Notice of Appeal of the Anti-SLAPP Order. [ECF No. 37.]
    5         On October 29, 2018, Mr. Trump filed a Motion for Attorneys’ Fees and
    6 Monetary Sanctions (“Motion for Attorneys’ Fees”). [ECF No. 39.] After the Motion
    7 for Attorneys’ Fees was fully briefed and oral argument was heard, on December 11,
    8 2018 Judge Otero granted Mr. Trump’s Motion for Attorneys’ Fees and issued the
    9 Attorneys’ Fees Order awarding Mr. Trump a total of $293,052.33 in attorneys’ fees
   10 and sanctions. [ECF No. 46.] Thereafter, Ms. Clifford did not file a notice of appeal
   11 of the Attorneys’ Fees Order or obtain a supersedeas bond in connection with either
   12 the Attorneys’ Fees Order or the Anti-SLAPP Order. [Harder Dec., ¶ 2.]
   13         B.    Mr. Trump Registers the Attorneys’ Fees Order in the Southern
   14               District of Ohio After Ms. Clifford Settles Her Case Against the City
   15               of Columbus, Ohio
   16         On January 14, 2019, Ms. Clifford filed a Complaint in the United States
   17 District Court, Southern District of Ohio against various police officers in the
   18 Columbus, Ohio Division of Police alleging false arrest, malicious prosecution, civil
   19 conspiracy and abuse of process, arising out of her arrest at an adult entertainment
   20 venue in Columbus, Ohio on July 11, 2018 (Clifford v. Keckley, et al., Southern
   21 District of Ohio Case No. 19-cv-00119) (the “Ohio Action”). [Complaint in Ohio
   22 Action, Ex. A to Declaration of Charles J. Harder (“Harder Dec.”).]
   23         Following reports in the media that Ms. Clifford had reached a settlement with
   24 the defendants in the Ohio Action in the amount $450,000, on September 30, 2019,
   25 Mr. Trump obtained the Central District of California Clerk’s Certification of the
   26 Attorneys’ Fees Order for registration in another district pursuant to 28 U.S.C § 1963.
   27 [Certified Attorneys’ Fees Order, Ex. B to Harder Dec.] On October 8, 2019, Mr.
   28 Trump registered this certified copy of the Attorneys’ Fees Order as a Foreign
                                            -3-
                   MOTION TO CERTIFY JUDGMENT OR CORRECT CLERK’S NOTICE
 Case:
Case   2:19-cv-00119-MHW-EPD
     2:18-cv-06893-JLS-FFM   Doc #: 61-1
                           Document  68 Filed: 05/05/20 Page:
                                         Filed 05/04/20  Page 99 of
                                                                 of 53
                                                                    19 PAGEID
                                                                        Page ID#:#:1525
                                                                                   404




    1 Judgment with the United States District Court, Southern District of Ohio [ECF No.
    2 43 in Ohio Action; ECF No. 1 in Clifford v. Trump, Southern District of Ohio Case
    3 No. 19-mc-00047.]
    4         On November 13, 2019, in the Ohio Action, Ms. Clifford filed a Motion to
    5 Vacate Mr. Trump’s registration of the Attorneys’ Fees Order as a registered
    6 judgment on the grounds that the Order purportedly did not constitute a final
    7 judgment. [ECF No. 47 in Ohio Action.]
    8         Following a status conference between all parties, including the interested
    9 parties of Mr. Trump and Ms. Clifford’s prior attorney, Michael Avenatti, the
   10 Southern District of Ohio court entered an Order on November 18, 2019 ordering the
   11 settlement proceeds to be deposited with the Clerk. [ECF No. 50 in Ohio Action.]
   12 The court further ordered the parties to brief the narrow issue of whether Ms.
   13 Clifford’s current attorneys “should be able to collect their attorney’s fees before the
   14 Court adjudicates the interests of any other parties,” and stayed briefing on Ms.
   15 Clifford’s Motion to Vacate, among other issues, until resolution of the
   16 aforementioned issue. [Id.]
   17         On December 3, 2019, the defendants in the Ohio Action deposited the
   18 settlement funds in the amount of $450,000 with the Clerk. [ECF No. 53 in Ohio
   19 Action.] Thereafter, the parties submitted their briefs with respect to the narrow issue
   20 of Ms. Clifford’s Ohio attorneys’ ability to collect their fees from the settlement funds
   21 ahead of the other interested parties [ECF Nos. 54-56 in Ohio Action.] Mr. Trump’s
   22 brief on this issue included a detailed analysis explaining how, under well-settled law,
   23 the Attorneys’ Fees Order constituted a valid and enforceable final judgment. [ECF
   24 No. 55 in Ohio Action.] As of the date of this instant Motion, the Southern District of
   25 Ohio Court has not ruled on the issue of fee priority with respect to Ms. Clifford’s
   26 attorneys or any other matters with respect to the settlement funds, has not held any
   27 further status conferences with respect to the funds, and the $450,000 continues to be
   28 held by the clerk of that court. [See docket in Ohio Action.]
                                           -4-
                  MOTION TO CERTIFY JUDGMENT OR CORRECT CLERK’S NOTICE
 Case:
Case   2:19-cv-00119-MHW-EPD
     2:18-cv-06893-JLS-FFM   Doc #: 61-1
                           Document  68 Filed: 05/05/20 Page:
                                         Filed 05/04/20  Page 10
                                                              10 of
                                                                 of 53
                                                                    19 PAGEID
                                                                        Page ID#:#:1526
                                                                                   405




     1         C.    Ms. Clifford Challenges Mr. Trump’s Registration of the Judgment
     2               Through Filings in the Central District of California
     3         On December 11, 2019, Ms. Clifford filed a Motion in this Court which, among
     4 other things, sought to vacate the Central District of California Clerk’s certification of
     5 the Attorneys’ Fees Order on grounds that it purportedly did not constitute a final
     6 judgment and mirrored her arguments in her filings in the Ohio Action. [ECF No.
     7 55.] This Motion was stricken by Judge Otero for failure of Ms. Clifford’s new
     8 counsel to comply with the necessary substitution of counsel procedures. [ECF No.
     9 58.]
    10         On March 19, 2020, Ms. Clifford re-filed her Motion to Vacate the Clerk’s
    11 certification of the Attorneys’ Fees Order. [ECF No. 64.]
    12         On April 8, 2020, this action was transferred from Judge Otero to this Court.
    13 [ECF No. 65.]
    14         On April 10, 2020, the Central District of California Clerk issued a Notice of
    15 Clerical Error, which stated that the Clerk’s September 30, 2019 certification of the
    16 Attorneys’ Fees Order was “issued in error” on the grounds that it “cannot be certified
    17 as a judgment” because it was a “Minute Order.” [ECF No. 66.]
    18         On April 15, 2020, this Court issued an Order denying as moot Ms. Clifford’s
    19 Motion to Vacate in light of the Clerk’s Notice. [ECF No. 67.]
    20         Following issuance of the Clerk’s April 10, 2020 Notice, Ms. Clifford filed the
    21 same Notice in the Ohio Action and requested that court to immediately release the
    22 settlement funds. [ECF Nos. 57, 59 in Ohio Action.] In response, counsel for Mr.
    23 Trump informed the Ohio court that he intended to file the instant Motion and
    24 requested that the court stay the release of the settlement funds pending the
    25 determination of this Motion [ECF No. 58, 60 in Ohio Action.] As of the date of this
    26 Motion, the Ohio court has not taken any action with respect to these funds. [See
    27 docket in Ohio Action.]
    28 / / /
                                             -5-
                    MOTION TO CERTIFY JUDGMENT OR CORRECT CLERK’S NOTICE
 Case:
Case   2:19-cv-00119-MHW-EPD
     2:18-cv-06893-JLS-FFM   Doc #: 61-1
                           Document  68 Filed: 05/05/20 Page:
                                         Filed 05/04/20  Page 11
                                                              11 of
                                                                 of 53
                                                                    19 PAGEID
                                                                        Page ID#:#:1527
                                                                                   406




     1        On April 24, 2020, counsel for Mr. Trump and Ms. Clifford met and conferred
     2 telephonically pursuant to Local Rule 7-3, but were unable to reach a resolution, and
     3 Ms. Clifford has advised that she will oppose this Motion. [Harder Dec., ¶ 6.]
     4 III.   ARGUMENT
     5        A.     Legal Standard
     6        Title 28 U.S.C. § 1963 sets forth the requirements for certifying a judgment and
     7 registering it in a foreign district. A judgment may be certified “when the judgment
     8 has become final by appeal or expiration of the time for appeal or when ordered by
     9 the court that entered the judgment for good cause shown.” 28 U.S.C. § 1963. “A
    10 judgment so registered shall have the same effect as a judgment of the district court of
    11 the district where registered and may be enforced in like manner.” Id. As detailed
    12 herein, these requirements have been satisfied because the Attorneys’ Fees Order is a
    13 judgment that has become final due to expiration for the time for appeal, and there
    14 also is independent good cause to certify the judgment pursuant to the factors set forth
    15 by the Ninth Circuit in Columbia Pictures Television, Inc. v. Krypton Broad. of
    16 Birmingham, Inc., 259 F.3d 1186 (9th Cir. 2001).
    17        Federal Rule of Civil Procedure 60(a) also gives the Court authority to correct
    18 clerical errors by providing, in pertinent part: “The court may correct a clerical
    19 mistake or a mistake arising from oversight or omission whenever one is found in a
    20 judgment, order, or other part of the record. The court may do so on motion or on its
    21 own, with or without notice.” Thus, the Court could also elect to simply correct
    22 and/or strike the Clerk’s Notice, which would confirm the validity of the prior
    23 certification of the Attorneys’ Fees Order.
    24        B.     The Attorneys’ Fees Order is a Valid Judgment
    25               1.     The Attorneys’ Fees Order is a Judgment Under FRCP 58
    26        The Clerk’s April 10, 2020 Notice, which stated that the Attorneys’ Fees Order
    27 cannot be certified as a judgment because it is a “Minute Order,” directly contradicts
    28 Federal Rule of Civil Procedure 58. Rule 58, as amended in 2002, sets forth the
                                            -6-
                   MOTION TO CERTIFY JUDGMENT OR CORRECT CLERK’S NOTICE
 Case:
Case   2:19-cv-00119-MHW-EPD
     2:18-cv-06893-JLS-FFM   Doc #: 61-1
                           Document  68 Filed: 05/05/20 Page:
                                         Filed 05/04/20  Page 12
                                                              12 of
                                                                 of 53
                                                                    19 PAGEID
                                                                        Page ID#:#:1528
                                                                                   407




     1 procedures for entry of judgment and provides that a judgment for attorneys’ fees
     2 need not be set out in a separate document. Fed. R. Civ. Proc. 58(a)(3). “[S]ince
     3 2002, Rule 58(a)(3) has provided that no separate document is required ‘for an order
     4 disposing of a motion for attorney's fees under Rule 54.’” Feldman v. Olin Corp.,
     5 673 F.3d 515, 516 (7th Cir. 2012). The Feldman Court further explained that the “no
     6 separate document” rule is not limited to attorneys’ fees specifically awarded pursuant
     7 to Federal Rule of Civil Procedure 54:
     8        Rule 54 does not create a right to seek attorneys’ fees. The right must
     9        come from somewhere else… All that the reference in Rule 58(a)(3) to
    10        “an order disposing of a motion for attorney's fees under Rule 54” can
    11        sensibly be understood to mean is that Rule 54, the rule on judgments,
    12        makes awards of attorneys’ fees one type of judgment and Rule 58
    13        designates it as a type of judgment for which a separate judgment
    14        document is not required. Rule 58 should not be read to mean that
    15        some motions for awards of attorneys’ fees are “under” Rule 54 and
    16        others are “under” something else and therefore require a separate
    17        judgment document to start the 30–day appeal time running.
    18 Id. at 517 (emphasis added).
    19        “[A]s a general matter, parties may not move for entry of a separate judgment
    20 document on an award for attorney’s fees pursuant to Rule 58(d) because that Rule
    21 only allows parties to move for the entry of a separate judgment document ‘as
    22 required by Rule 58(a)’ and because 58(a) exempts awards of attorney’s fees from the
    23 separate judgment document requirement.” Mason Tenders Dist. Council of Greater
    24 New York v. Phase Constr. Servs., Inc., 2018 WL 4682012, at *2 (S.D.N.Y. 2018).
    25        Accordingly, courts routinely hold that an order on a motion for attorneys’ fees,
    26 like the Attorneys’ Fees Order, is a final judgment. See S.L. ex rel. Loof v. Upland
    27 Unified Sch. Dist., 747 F.3d 1155, 1161-1162 (9th Cir. 2014) (holding that the lower
    28 court’s order granting plaintiff’s motion for attorneys’ fees, rather than a subsequently
                                           -7-
                  MOTION TO CERTIFY JUDGMENT OR CORRECT CLERK’S NOTICE
 Case:
Case   2:19-cv-00119-MHW-EPD
     2:18-cv-06893-JLS-FFM   Doc #: 61-1
                           Document  68 Filed: 05/05/20 Page:
                                         Filed 05/04/20  Page 13
                                                              13 of
                                                                 of 53
                                                                    19 PAGEID
                                                                        Page ID#:#:1529
                                                                                   408




     1 filed formal separate document, was the judgment from which time to appeal began to
     2 run); Perez v. AC Roosevelt Food Corp., 744 F.3d 39, 41-42 (2d Cir. 2013) (same);
     3 Feldman v. Olin Corp., 673 F.3d 515, 516-517 (7th Cir. 2012) (same); Yue v. Storage
     4 Tech. Corp., 2008 WL 4665846, at *1 (N.D. Cal. Oct. 21, 2008) (declining to enter
     5 separate formal judgment because the order adopting the Magistrate’s Report and
     6 Recommendation granting defendants’ motion for attorneys’ fees was the judgment
     7 from which they could collect their fees); see also Padgett v. Loventhal, 2015 WL
     8 6449389, at *1 (N.D. Cal. 2015) (“When disposing of a motion for attorney's fees
     9 under Federal Rule of Civil Procedure 54, a separate document setting out judgment
    10 is not required. Fed. R. Civ. P. 58(a). Therefore, the district court’s order ruling on the
    11 issue of attorney's fees triggers the 30-day period for filing a notice of appeal.”).
    12               2.     Ms. Clifford’s Position is Contrary to Settled Law and Not
    13                      Supported By Any of Her Cited Authorities
    14         Ms. Clifford has cited no valid authority contrary to the foregoing settled law in
    15 any of her briefs on the issue in this Court, or the Ohio court. Radio Television
    16 Espanola S.A. v. New World Entm't, Ltd., 183 F.3d 922 (9th Cir. 1999), which Ms.
    17 Clifford has repeatedly cited in support of her assertion that the Attorneys’ Fees Order
    18 is not a valid judgment, involved an order on a motion for summary judgment, not an
    19 order awarding attorneys’ fees. Id. at 926. Moreover, that ruling was based on the
    20 prior version of Rule 58, which required that all judgments be set forth on a separate
    21 document, before it was amended in 2002 to add the “no separate document” rule,
    22 which included orders on motions for attorneys’ fees. Id. at 930. Carter v. Beverly
    23 Hills Sav. & Loan Ass’n, 884 F.2d 1186 (9th Cir. 1989), which Ms. Clifford also has
    24 previously cited, involved a civil minute entry regarding the dismissal of a case prior
    25 to the 2002 amendment to Rule 58, and thus is also inapplicable. Id. at 1189.
    26         Ms. Clifford’s repeated attempts to support her position based on Central
    27 District of California Local Rule 58-6 is equally unavailing. Local Rule 58-6
    28 provides: “Notation in the civil docket of entry of a memorandum of decision, an
                                            -8-
                   MOTION TO CERTIFY JUDGMENT OR CORRECT CLERK’S NOTICE
 Case:
Case   2:19-cv-00119-MHW-EPD
     2:18-cv-06893-JLS-FFM   Doc #: 61-1
                           Document  68 Filed: 05/05/20 Page:
                                         Filed 05/04/20  Page 14
                                                              14 of
                                                                 of 53
                                                                    19 PAGEID
                                                                        Page ID#:#:1530
                                                                                   409




     1 opinion of the Court, or a minute order of the Clerk shall not constitute entry of
     2 judgment pursuant to F.R.Civ.P. 58 and 79(a) unless specifically ordered by the
     3 judge.” To begin, the Attorneys’ Fees Order was not a notation in the civil docket
     4 entry. Rather, it was a detailed written order by Judge Otero. The fact that the
     5 Attorneys’ Fees Order is titled “Civil Minutes – General” is of no assistance to Ms.
     6 Clifford.
     7        Moreover, the Ninth Circuit in Radio Television Espanola S.A. v. New World
     8 Entm't, Ltd. held that the procedure set forth in this Local Rule is not applicable to
     9 actual written judgments in compliance with Rule 58. 183 F.3d at 931, n.9. Thus,
    10 Judge Otero’s Attorneys’ Fees Order is in compliance with Local Rule 58-6 since the
    11 Order itself is the judgment under Rule 58. Consistent with the Ninth Circuit’s
    12 decision in Radio Television, courts in the Central District of California have held
    13 that, following the 2002 amendment to Rule 58 containing the “no separate
    14 document” rule, orders on motions for attorneys’ fees are valid, enforceable
    15 judgments without running afoul of Local Rule 58-6. See e.g., S.L. ex rel. Loof v.
    16 Upland Unified Sch. Dist., 747 F.3d 1155, 1161 (9th Cir. 2014) (holding Central
    17 District’s order on motion for attorneys’ fees was judgment entered as of the date it
    18 was entered on the docket); Condon v. Condon, 2008 WL 11338132, at *1, n.1, *7
    19 (C.D. Cal. 2008) (issuing minute order granting motion for attorneys’ fees but
    20 declining moving party’s request that the award be set out in a separate judgment
    21 because Rule 58 provides that a separate document is not required).
    22        Ms. Clifford’s interpretation of the Local Rule 58-6 disregards the foregoing
    23 legal authorities, directly conflicts with the explicit “no separate document”
    24 provisions set out by Rule 58, and ignores the principle that local rules cannot conflict
    25 with federal statutes and rules. See Fed. R. Civ. Proc. 83(a); E.E.O.C. v. U.S. Bakery,
    26 2003 WL 23538023, at *2 (D. Or. Nov. 20, 2003), citing Mutual Fund Investors, Inc.
    27 v. Putnam Mgmt. 553 F.2d 620, 625 (9th Cir.1977) (“A court's local rule is invalid if
    28 it conflicts with the Federal Rules of Civil Procedure.”).
                                            -9-
                   MOTION TO CERTIFY JUDGMENT OR CORRECT CLERK’S NOTICE
 Case:
Case   2:19-cv-00119-MHW-EPD
     2:18-cv-06893-JLS-FFM   Doc #: 61-1
                           Document  68 Filed: 05/05/20 Page:
                                         Filed 05/04/20  Page 15
                                                              15 of
                                                                 of 53
                                                                    19 PAGEID
                                                                        Page ID#:#:1531
                                                                                   410




     1               3.     The Attorneys’ Fees Order is Still a Judgment Even if Ms.
     2                      Clifford’s Incorrect Interpretation of the Law is Accepted
     3         Even if Ms. Clifford’s incorrect reading of Local Rule 58-6 were adopted by
     4 this Court and judgment was not entered at the time Judge Otero entered the
     5 Attorneys’ Fees Order because a separate document was required, Rule 58 provides
     6 that where a separate document is required but not entered, judgment is still entered
     7 150 days following the pertinent entry on the civil docket. Fed. R. Civ. Proc.
     8 58(c)(2)(B). Thus, even if Ms. Clifford’s assertion that Local Rule 58-6 prevented
     9 entry of judgment on the date the Attorneys’ Fees Order was entered on the docket
    10 (December 11, 2018) were adopted (which it should not), judgment still would have
    11 been entered 150 days later— May 10, 2019.
    12         As such, the Attorneys’ Fees Order is a valid judgment despite being titled
    13 “Civil Minutes – General.”
    14         C.    The Attorneys’ Fees Order is Final Because the Time to Appeal Has
    15               Expired
    16         The Attorneys’ Fees Order is an independent and separately appealable
    17 judgment, and “raises legal issues collateral to and separate from the decision on the
    18 merits.” Budinich v. Becton Dickinson & Co., 486 U.S. 196, 200 (1988) (internal
    19 quotations omitted) (holding that deadlines to appeal order on merits and order on
    20 attorneys’ fees are independent and based on date each order is entered); see also Ray
    21 Haluch Gravel Co. v. Cent. Pension Fund of Int'l Union of Operating Engineers &
    22 Participating Employers, 571 U.S. 177, 190 (2014) (same). Moreover, in Whitaker v.
    23 Garcetti, 486 F.3d 572, 586 (9th Cir. 2007), the Ninth Circuit, faced with a similar
    24 situation as here, held that there was appellate jurisdiction to review the lower court
    25 order on the underlying merits, but no appellate jurisdiction to review the lower
    26 court’s subsequent order on a motion for attorneys’ fees because no separate notice of
    27 appeal was filed for the fee order.
    28 / / /
                                            -10-
                    MOTION TO CERTIFY JUDGMENT OR CORRECT CLERK’S NOTICE
 Case:
Case   2:19-cv-00119-MHW-EPD
     2:18-cv-06893-JLS-FFM   Doc #: 61-1
                           Document  68 Filed: 05/05/20 Page:
                                         Filed 05/04/20  Page 16
                                                              16 of
                                                                 of 53
                                                                    19 PAGEID
                                                                        Page ID#:#:1532
                                                                                   411




     1        “In a civil case…the notice of appeal…must be filed with the district clerk
     2 within 30 days after entry of the judgment or order appealed from.” Fed. R. App. P.
     3 4(a)(1)(A). This time limit is “mandatory and jurisdictional.” Browder v. Dir., Dep't
     4 of Corr. of Illinois, 434 U.S. 257, 264 (1978). “A judgment or order is entered for
     5 purposes of this Rule if Federal Rule of Civil Procedure 58(a) does not require a
     6 separate document, when the judgment or order is entered in the civil docket under
     7 Federal Rule of Civil Procedure 79(a).” Fed. R. App. P. 4(a)(7)(A)(i).
     8        Here, the Attorneys’ Fees Order was entered on the docket on December 11,
     9 2018, and if Ms. Clifford wished to appeal the Order, she was required to file a notice
    10 of appeal no later than January 10, 2019. 1 It is undisputed that Ms. Clifford did not
    11 file a notice of appeal of the Attorneys’ Fees Order or obtain a bond by that date or
    12 any time thereafter, and thus the time for her to appeal the Order has expired,
    13 rendering the Order final. See, Perez v. AC Roosevelt Food Corp., 744 F.3d 39, 41-
    14 42 (2d Cir. 2013) (dismissing appeal of order granting plaintiff’s motion for
    15 attorneys’ fees as untimely because notice of appeal was not filed within 30 days of
    16 the date the order granting motion was entered on the docket); S.L. ex rel. Loof v.
    17 Upland Unified Sch. Dist., 747 F.3d 1155, 1161-1162 (9th Cir. 2014) (same).
    18        Accordingly, the Court may certify the Attorneys’ Fees Order for registration in
    19 the Southern District of Ohio, or correct and/or strike the Clerk’s April 10, 2020
    20 Notice, because the Order is a judgment, and the time to appeal it has long since
    21 expired.2
    22
    23        1
              Even if Ms. Clifford’s incorrect interpretation of Local Rule 58-6 were
    24
       adopted, she would have been required to file a notice of appeal no later than June 9,
       2019 (150 days after the December 11, 2018 entry of the Attorneys’ Fees Order plus
    25 30 days), which she did not do. Fed. R. App. P. 4(a)(7)(A)(ii).
              2
    26          Mr. Trump’s prior Notice of Lodging a formal separate judgment on the
       Attorneys’ Fees Order [ECF No. 47], which Ms. Clifford has erroneously described as
    27
       a “motion” in numerous filings, has no impact on the above analysis or change the
    28 fact that the Attorneys’ Fees Order is a valid final judgment. See S.L. ex rel. Loof.,
              (footnote continued)
                                           -11-
                   MOTION TO CERTIFY JUDGMENT OR CORRECT CLERK’S NOTICE
 Case:
Case   2:19-cv-00119-MHW-EPD
     2:18-cv-06893-JLS-FFM   Doc #: 61-1
                           Document  68 Filed: 05/05/20 Page:
                                         Filed 05/04/20  Page 17
                                                              17 of
                                                                 of 53
                                                                    19 PAGEID
                                                                        Page ID#:#:1533
                                                                                   412




     1         D.    In the Alternative, There is Good Cause to Certify the Attorneys’
     2               Fees Order Pursuant to 28 U.S.C. § 1963
     3         Even if the Attorneys’ Fees Order were considered to be part of Ms. Clifford’s
     4 pending appeal of the Anti-SLAPP Order (which it should not since they are
     5 independent and separately appealable Orders), certification of the Attorneys’ Fees
     6 Order for registration in the Southern District of Ohio is still proper under 28 U.S.C. §
     7 1963. Again, Ms. Clifford has not obtained a supersedeas bond in connection with
     8 her appeal of the Anti-SLAPP Order, or in connection with the Attorneys’ Fees Order.
     9 [Harder Decl., ¶ 2.]
    10         “Section 1963…permits a district court to issue an order certifying a judgment
    11 for registration during the pendency of an appeal upon a finding of “good cause.”
    12 Columbia Pictures Television, Inc. v. Krypton Broad. of Birmingham, Inc., 259 F.3d
    13 1186, 1197 (9th Cir. 2001). “The ‘good cause’ language was added to section 1963 in
    14 1988 ‘to deal with the anomaly that a judgment for which no supersedeas bond had
    15 been posted was enforceable during appeal only in the rendering district.’” Sibia
    16 Neurosciences, Inc. v. Cadus Pharm. Corp, 1999 WL 33554683, at *6 (S.D. Cal. Mar.
    17 10, 1999), citing Pacific Reinsurance Management Corp. v. Fabe, 929 F.2d 1215,
    18 1218 (7th Cir.1991).
    19         Good cause is typically found “where there is an absence of assets in the
    20 judgment forum, coupled with the presence of substantial assets in the registration
    21 forum.” Columbia Pictures Television, Inc., 259 F.3d at 1197-98; see also UMG
    22 Recordings, Inc. v. BCD Music Grp., Inc., 2012 WL 12882702, at *3 (C.D. Cal. Oct.
    23 3, 2012). To satisfy these factors, “Plaintiff is not required to produce ‘the details of
    24 Defendants’ finances or evidence that would have been admissible at trial’… Rather,
    25
    26
       supra, 747 F.3d at 1161 (“[I]f, after filing a final disposition, a court files a more
    27 formal judgment, the latter does not constitute a second final disposition or extend the
    28 appeal period.”).
                                            -12-
                    MOTION TO CERTIFY JUDGMENT OR CORRECT CLERK’S NOTICE
 Case:
Case   2:19-cv-00119-MHW-EPD
     2:18-cv-06893-JLS-FFM   Doc #: 61-1
                           Document  68 Filed: 05/05/20 Page:
                                         Filed 05/04/20  Page 18
                                                              18 of
                                                                 of 53
                                                                    19 PAGEID
                                                                        Page ID#:#:1534
                                                                                   413




     1 plaintiff’s burden is ‘minimal.’” Kreidler v. Pixler, 2011 WL 13193276, at *1 (W.D.
     2 Wash. May 13, 2011), Kowalski v. Mommy Gina Tuna Res., 2009 WL 1322367, at *1
     3 (D. Haw. May 8, 2009), as amended (May 20, 2009) (emphasis added).
     4         These factors are easily satisfied in this case. First, Ms. Clifford lacks assets in
     5 this jurisdiction. As reflected in the attached asset search for Ms. Clifford, she does
     6 not currently reside in California or possess any real property in the state and has not
     7 maintained a residence in California since at least 2007, all of which is consistent with
     8 her allegations in her Complaint in this action and in the Ohio Action that she is a
     9 resident of Texas. [See Public Records Search, Ex. C to Harder Dec.; Complaint, ¶ 1;
    10 Complaint in Ohio Action, ¶ 9, Ex. A to Harder Dec.] As such, Ms. Clifford lacks
    11 sufficient assets in California, much less the Central District of California, to satisfy
    12 the Attorneys’ Fees Order. See Max Sound Corp. v. Google LLC, 2018 WL 1697107,
    13 at *2 (N.D. Cal. Apr. 6, 2018) (holding first good cause factor satisfied by defendant’s
    14 undisputed representation that plaintiff lacked “few, if any, assets” in rendering
    15 district); Best W. Int'l, Inc. v. AV Inn Assocs. 1, LLC, 2011 WL 13160912, at *2 (D.
    16 Ariz. Feb. 22, 2011) (holding first good cause factor satisfied where “no evidence in
    17 record [to] suggest[]” defendants had assets in rendering district); Skydive Arizona,
    18 Inc. v. Quattrocchi, 2010 WL 2534200, at *5 (D. Ariz. June 18, 2010) (granting
    19 motion to certify judgment on grounds that defendants “primarily” had assets in state
    20 other than rendering district).
    21         Second, it is undisputed that Ms. Clifford possesses substantial assets in the
    22 Southern District of Ohio: the $450,000 in settlement funds that are currently being
    23 held by that Court. UMG Recordings, Inc. v. BCD Music Grp., Inc., 2012 WL
    24 12882702, at *4 (C.D. Cal. Oct. 3, 2012) (holding evidence of one defendant
    25 receiving income of more than $150,000 and second defendant receiving income of
    26 more than $48,000 in Southern District of New York satisfies substantial asset factor
    27 for certification in that district).
    28 / / /
                                           -13-
                   MOTION TO CERTIFY JUDGMENT OR CORRECT CLERK’S NOTICE
 Case:
Case   2:19-cv-00119-MHW-EPD
     2:18-cv-06893-JLS-FFM   Doc #: 61-1
                           Document  68 Filed: 05/05/20 Page:
                                         Filed 05/04/20  Page 19
                                                              19 of
                                                                 of 53
                                                                    19 PAGEID
                                                                        Page ID#:#:1535
                                                                                   414




     1        Accordingly, because Ms. Clifford lacks assets in this district and possesses
     2 substantial assets in the Southern District of Ohio, there is good cause to certify the
     3 Attorneys’ Fees Order for registration there.
     4 IV.    CONCLUSION
     5        For the foregoing reasons, Mr. Trump respectfully requests that the Court
     6 certify the Attorneys’ Fees Order for registration in the Southern District of Ohio
     7 pursuant to 28 U.S.C. § 1963 or, in the alternative, correct and/or strike the Clerk’s
     8 April 10, 2020 Notice in this action.
     9
    10 Dated: May 4, 2020                      HARDER LLP
    11
                                               By: /s/ Charles J. Harder
    12                                             CHARLES J. HARDER
    13                                            Attorneys for Defendant
                                                  DONALD J. TRUMP
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                          -14-
                  MOTION TO CERTIFY JUDGMENT OR CORRECT CLERK’S NOTICE
 Case:
Case   2:19-cv-00119-MHW-EPD
     2:18-cv-06893-JLS-FFM   Doc #: 61-1
                           Document  68-1Filed: 05/05/20
                                            Filed        Page:
                                                  05/04/20 Page20 1ofof533 PAGEID
                                                                            Page ID #: 415
                                                                                    #:1536



     1 HARDER LLP
     2
         CHARLES J. HARDER (CA Bar No. 184593)
         RYAN J. STONEROCK (CA Bar No. 247132)
     3   132 S. Rodeo Drive, Fourth Floor
     4
         Beverly Hills, California 90212
         Telephone: (310) 546-7400
     5   Facsimile: (310) 546-7401
     6   Email:       CHarder@HarderLLP.com
                     RStonerock@HarderLLP.com
     7
       Attorneys for Defendant
     8 DONALD J. TRUMP
     9                         UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
    10
    11   STEPHANIE CLIFFORD a.k.a.                    Case No. 2:18-cv-06893-JLS-FFM
         STORMY DANIELS,
    12                                                DECLARATION OF
                                                      CHARLES J. HARDER IN
    13                Plaintiff,
                                                      SUPPORT OF MOTION OF
    14                                                DONALD J. TRUMP TO CERTIFY
                v.
                                                      JUDGMENT FOR REGISTRATION
    15
                                                      IN SOUTHERN DISTRICT OF
         DONALD J. TRUMP,
    16                                                OHIO OR, IN THE ALTERNATIVE,
                                                      TO CORRECT AND/OR STRIKE
    17           Defendant.
                                                      CLERK’S APRIL 10, 2020 NOTICE
    18
                                                      [Notice of Motion and Motion, and
    19
                                                      Proposed Order Filed Concurrently
    20                                                Herewith]
    21
                                                      Assigned for All Purposes to the
    22                                                Hon. Josephine L. Staton
    23
                                                      Date:     July 17, 2020
    24                                                Time:     10:30 a.m.
    25                                                Location: 411 West 4th Street
                                                                Courtroom 10A, 10th Floor
    26                                                          Santa Ana, CA 92701
    27
                                                       Action Filed: April 30, 2018
    28
                                              1
                               DECLARATION OF CHARLES J. HARDER
 Case:
Case   2:19-cv-00119-MHW-EPD
     2:18-cv-06893-JLS-FFM   Doc #: 61-1
                           Document  68-1Filed: 05/05/20
                                            Filed        Page:
                                                  05/04/20 Page21 2ofof533 PAGEID
                                                                            Page ID #: 416
                                                                                    #:1537



     1                     DECLARATION OF CHARLES J. HARDER
     2        I, Charles J. Harder, declare:
     3        1.     I am an attorney duly licensed to practice before all courts of the State of
     4 California and in the U.S. District Court for the Central District of California, among
     5 other courts. I am a partner of the law firm Harder LLP, counsel of record for
     6 Defendant Donald J. Trump (“Mr. Trump”). I make this declaration based on my
     7 own personal knowledge and, if called and sworn as a witness, I could and would
     8 competently testify hereto.
     9        2.     On December 11, 2018, the Honorable S. James Otero issued an Order in
    10 this case granting Mr. Trump’s Motion for Attorneys’ Fees and Sanctions, awarding
    11 Mr. Trump a total of $293,052.33 in attorneys’ fees and sanctions against Plaintiff
    12 Stephanie Clifford (“Ms. Clifford”) (the “Attorneys’ Fees Order”). As of the date of
    13 this declaration, Ms. Clifford has not filed a Notice of Appeal of the Attorneys’ Fees
    14 Order or obtained a supersedes bond in connection with her appeal of the Order
    15 granting Mr. Trump’s Anti-SLAPP Motion.
    16        3.     Attached hereto as Exhibit A is a true and correct copy of the Complaint
    17 filed by Ms. Clifford on January 14, 2019 in the matter of Clifford v. Keckley, et al.,
    18 United States District Court, Southern District of Ohio, Case No. 19-cv-00119, which
    19 is available on the Pacer website for the Southern District of Ohio
    20 (https://ecf.ohsd.uscourts.gov/).
    21        4.     Attached hereto as Exhibit B is a true and correct copy of the Attorneys’
    22 Fees Order, as certified by the Clerk of the United States District Court, Central
    23 District of California, on September 30, 2019.
    24        5.     Attached hereto as Exhibit C is a true and correct copy of a Westlaw
    25 public record search of Ms. Clifford conducted by my office, which reflects that Ms.
    26 Clifford currently resides in Texas and does not possess any real property in the State
    27 of California. Ms. Clifford’s personal information has been redacted from this
    28 exhibit.
                                              -2-
                               DECLARATION OF CHARLES J. HARDER
 Case:
Case   2:19-cv-00119-MHW-EPD
     2:18-cv-06893-JLS-FFM   Doc #: 61-1
                           Document  68-1Filed: 05/05/20
                                            Filed        Page:
                                                  05/04/20 Page22 3ofof533 PAGEID
                                                                            Page ID #: 417
                                                                                    #:1538



     1        6.     On April 24, 2020, my colleagues, Ryan J. Stonerock and Steven H.
     2 Frackman met and conferred telephonically with counsel for Ms. Clifford, Clark
     3 Brewster, Mbilike Mwafulirwa and Guy Fortney, in connection with the instant
     4 Motion to Certify the Attorneys’ Fees Order pursuant to Local Rule 7-3. The parties
     5 discussed their respective positions, but were unable to resolve their dispute. Counsel
     6 for Ms. Clifford has advised that they will oppose this Motion.
     7        I declare under penalty of perjury under the laws of the United States of
     8 America that the foregoing is true and correct.
     9        Executed on May 4, 2020, at Los Angeles, California.
    10
    11
    12                                      CHARLES J. HARDER
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                              -3-
                               DECLARATION OF CHARLES J. HARDER
Case:
 Case2:19-cv-00119-MHW-EPD
      2:18-cv-06893-JLS-FFM Doc #: 61-1 68-2
                             Document   Filed: Filed
                                               05/05/20  Page: Page
                                                     05/04/20  23 of 53
                                                                     1 ofPAGEID #: ID
                                                                          31 Page   418
                                     #:1539
Case:
   Case:
 Case 2:19-cv-00119-MHW-EPD
         2:19-cv-00119-MHW-EPD
       2:18-cv-06893-JLS-FFM DocDoc
                                 #: 61-1
                                     #: 168-2
                              Document    Filed:
                                          Filed: Filed
                                                 05/05/20
                                                 01/14/19  Page:
                                                           Page: Page
                                                       05/04/20  24
                                                                 1 ofof13
                                                                        53 PAGEID
                                                                        2 ofPAGEID#:#:1ID
                                                                             31 Page    419
                                       #:1540




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


  STEPHANIE CLIFFORD a.k.a.                  :   CIVIL ACTION NO.
  STORMY DANIELS, an individual,             :
  c/o Avenatti Associates, APC
  1910 W Sunset Blvd, #450
  Los Angeles, CA 90026,                     :   JUDGE:
                                             :
                   Plaintiff,                :   MAGISTRATE JUDGE:
                                             :
      v.                                     :
                                             :
  SHANA M. KECKLEY, in her                   :
  individual capacity as a                   :
  Columbus Police Vice Unit Detective,       :
  City of Columbus, Division of Police       :   COMPLAINT
  120 Marconi Blvd.                          :
  Columbus, OH 43215,                        :   DEMAND FOR JURY TRIAL
                                             :
            and                              :
                                             :
  WHITNEY R. LANCASTER, in his               :
  individual capacity as a                   :
  Columbus Police Vice Unit Lieutenant,      :
  City of Columbus, Division of Police       :
  120 Marconi Blvd.                          :
  Columbus, OH 43215,                        :
                                             :
            and                              :
                                             :
  MARY S. PRAITHER, in her                   :
  individual capacity as a                   :
  Columbus Police Vice Unit Detective,       :
  City of Columbus, Division of Police       :
  120 Marconi Blvd.                          :
  Columbus, OH 43215,                        :
                                             :
            and                              :
                                             :
  STEVEN G. ROSSER, in his                   :
  individual capacity as a                   :
Case:
   Case:
 Case 2:19-cv-00119-MHW-EPD
         2:19-cv-00119-MHW-EPD
       2:18-cv-06893-JLS-FFM DocDoc
                                 #: 61-1
                                     #: 168-2
                              Document    Filed:
                                          Filed: Filed
                                                 05/05/20
                                                 01/14/19  Page:
                                                           Page: Page
                                                       05/04/20  25
                                                                 2 ofof13
                                                                        53 PAGEID
                                                                        3 ofPAGEID#:#:2ID
                                                                             31 Page    420
                                       #:1541


  Columbus Police Vice Unit Detective,               :
  City of Columbus, Division of Police               :
  120 Marconi Blvd.                                  :
  Columbus, OH 43215,                                :
                                                     :
              and                                    :
                                                     :
  JOHN OR MARY DOE 1, in his or her                  :
  individual capacity,                               :
  City of Columbus, Division of Police               :
  120 Marconi Blvd.                                  :
  Columbus, OH 43215,                                :
                                                     :
              and                                    :
                                                     :
  JOHN OR MARY DOE 2, in his or her                  :
  individual capacity,                               :
  City of Columbus, Division of Police               :
  120 Marconi Blvd.                                  :
  Columbus, OH 43215,                                :
                                                     :
                           Defendants.               :



  I.     INTRODUCTION

         1.         The claims at issue in this case arise from a politically motivated July 11, 2018

  incident in which Officers of the Columbus Division of Police (“CDP”) Vice Unit (“Vice Unit”),

  acting under color of state law, intentionally and willfully subjected Plaintiff Stephanie Clifford

  (“Ms. Clifford”) to, inter alia, false arrest and false imprisonment in violation of her civil rights.

         2.         Approximately two months before the events at issue in this case, Ms. Clifford,

  a.k.a. Stormy Daniels (“Ms. Clifford”), became an opponent of President Donald Trump in

  litigation. Namely, in March 2018, Ms. Clifford filed a lawsuit seeking to be released from a

  non-disclosure agreement she had signed in connection with a $130,000 payment she received

  from the President and/or his representatives. On March 25, 2018, Ms. Clifford was interviewed

  on “60 Minutes” and told a national television audience about her extramarital affair with the

  President which led to the non-disclosure agreement and payment of “hush money.” In response,




                                                         -2-
Case:
   Case:
 Case 2:19-cv-00119-MHW-EPD
         2:19-cv-00119-MHW-EPD
       2:18-cv-06893-JLS-FFM DocDoc
                                 #: 61-1
                                     #: 168-2
                              Document    Filed:
                                          Filed: Filed
                                                 05/05/20
                                                 01/14/19  Page:
                                                           Page: Page
                                                       05/04/20  26
                                                                 3 ofof13
                                                                        53 PAGEID
                                                                        4 ofPAGEID#:#:3ID
                                                                             31 Page    421
                                       #:1542



  the President and his surrogates attacked her, sought to disparage Ms. Clifford and to impugn her

  character and credibility.

         3.      In this civil rights action, Ms. Clifford seeks relief for the violation of her rights

  secured by the Civil Rights Act of 1871, 42 USC §1983, the Fourth and Fourteenth Amendments

  to the United States Constitution, and the common law of the State of Ohio.

         4.      Plaintiff Ms. Clifford seeks monetary damages (special, compensatory, and

  punitive) against defendants, as well as declaratory, injunctive, and equitable relief, an award of

  costs and attorneys’ fees, and such other and further relief as the Court deems just and proper.



  II.    JURISDICTION AND VENUE

         5.      Jurisdiction over claims brought under the Civil Rights Act of 1871, 42 U.S.C. §

  1983 (deprivation of rights under color of law), is conferred on this Court by 28 U.S.C. §§ 1331

  (federal question); 1343 (civil rights), and jurisdiction over the state claims is conferred by 28

  U.S.C. § 1367 (supplemental jurisdiction).

         6.      Venue is proper pursuant to 28 U.S.C. § 1391(b) and S.D. Ohio Civ. R. 82.1(b),

  because the events that give rise to this action occurred in Franklin County, Ohio. Defendants

  reside and/or are employed as CDP Vice Unit members or in other CDP employment there.

         7.      Venue is proper pursuant to 28 U.S.C. § 1391(b) and S.D. Ohio Civ. R. 82.1(b),

  because the events that give rise to this action occurred in Franklin County, Ohio. Defendants

  reside and/or are employed as CDP Vice Unit members or in other CDP employment there.

         8.      Costs and attorneys’ fees may be awarded pursuant to 42 U.S.C. § 1988, the

  common law of the State of Ohio, and Fed. R. Civ. P. 54.



  III.   PARTIES

         9.      Plaintiff Ms. Clifford (“Ms. Clifford”) is a resident of Texas.

         10.     Defendants    Shana    Keckley    (“Defendant     Keckley”),      Whitney   Lancaster

  (“Defendant Lancaster”), Mary Praither (“Defendant Praither”), Steven Rosser (“Defendant



                                                       -3-
Case:
   Case:
 Case 2:19-cv-00119-MHW-EPD
         2:19-cv-00119-MHW-EPD
       2:18-cv-06893-JLS-FFM DocDoc
                                 #: 61-1
                                     #: 168-2
                              Document    Filed:
                                          Filed: Filed
                                                 05/05/20
                                                 01/14/19  Page:
                                                           Page: Page
                                                       05/04/20  27
                                                                 4 ofof13
                                                                        53 PAGEID
                                                                        5 ofPAGEID#:#:4ID
                                                                             31 Page    422
                                       #:1543



  Rosser”), and John or Mary Doe 1 (“Defendant Doe 1) (Defendants Keckley, Lancaster, Praither,

  Rosser and Doe 1 shall collectively be referred to herein as “Defendant Officers”) are being sued

  in their individual capacity; and were, at all times material to this Complaint, employees of the

  CDP Vice Unit (“Vice Unit”) located in Franklin County, Ohio, and “persons” under 42 U.S.C

  §1983 acting under color of law.

          11.    Defendant John or Mary Doe 2 (“Defendant Doe 2”) is a police officer,

  spokesperson, and/or social media account administrator for the CDP whose identity is not

  currently known to Plaintiff. Accordingly, Plaintiff is suing Defendant Doe 2 in his or her

  individual capacity. At all times material to this Complaint, Defendant Doe 2 was an employee

  of the CDP, located in Franklin County, Ohio, and a “person” under 42 U.S.C § 1983 acting

  under color of law.



  III.    FACTUAL ALLEGATIONS

          12.    At approximately 10:00 p.m. on July 11, 2018, Plaintiff Ms. Clifford was

  scheduled to appear at an adult entertainment venue known as “Sirens” in Columbus, Ohio

          13.    As noted above, Ms. Clifford is a public figure engaged in a high profile public

  dispute with the President of the United States of America, Donald John Trump (“President

  Trump”), with whom she alleges that she had a sexual affair.

          14.    Ms. Clifford has frequently and publicly spoken out against President Trump,

  making statements that she had a sexual affair with him in 2006 and that President Trump’s

  lawyer, Michael Cohen, paid her one-hundred and thirty-thousand dollars ($130,000) to not say

  anything about the affair during President Trump’s 2016 presidential campaign. Specifically, in

  March 2018, Ms. Clifford sued to be released from a non-disclosure agreement relating to the

  affair and, on March 25, 2018, she discussed the matter on “60 Minutes” to a record television

  audience. Mr. Trump and his supporters have since sought to disparage her character and

  credibility.




                                                     -4-
Case:
   Case:
 Case 2:19-cv-00119-MHW-EPD
         2:19-cv-00119-MHW-EPD
       2:18-cv-06893-JLS-FFM DocDoc
                                 #: 61-1
                                     #: 168-2
                              Document    Filed:
                                          Filed: Filed
                                                 05/05/20
                                                 01/14/19  Page:
                                                           Page: Page
                                                       05/04/20  28
                                                                 5 ofof13
                                                                        53 PAGEID
                                                                        6 ofPAGEID#:#:5ID
                                                                             31 Page    423
                                       #:1544



         15.     Defendant Officers belonged to a group of officers from the Vice Unit who were

  avowed supporters of President Trump. To wit:

         16.     Defendant Keckley is registered as a Republican in the Ohio voter rolls.

         17.     Defendant Praither is also registered as a Republican in the Ohio voter rolls.

         18.     Defendant Rosser is a known Republican supporter of President Trump.

         19.     Before July 11, 2018, Defendant Rosser maintained a Facebook profile under the

  alias of “Stevo Shaboykins.” Defendant Rosser regularly posted supporting images for President

  Trump on the Stevo Shaboykins Facebook page. One image was labeled “Cops for Trump Pence

  Make America Great Again,” and included the text: “Keep your Elephant Keep your Donkey We

  Have a Lion (Trump),” and “So Trump is mentally ill…he built a multi-billion dollar empire that

  spread across the world, was able to beat 17 of the best and brightest Republican candidates,

  turns around to beat the ‘most qualified woman of our time’ for the presidency, then in his first

  year in office causes the stock market to climb to heights never seen before in history, lowered

  unemployment, almost wiped out ISIS, restoring law and order, all while working with a hostile

  Congress and the media attacking him 24/7? Perhaps we need more mentally ill people.”

         20.     At some point in time, before July 11, 2018, Defendant Officers became aware

  that Ms. Clifford was scheduled to visit Sirens.

         21.     Defendant Officers believed that Ms. Clifford was damaging President Trump and

  they thereafter entered into a conspiracy to arrest her during her performance in Columbus in

  retaliation for the public statements she had made regarding President Trump.

         22.     Defendant Officers also arrested Ms. Clifford because they believed that doing so

  would damage her credibility in relation to any statements she had make or might in the future

  make against President Trump. Damaging Ms. Clifford’s credibility in this way was another

  purpose of Defendant Officers’ conspiracy.

         23.     Defendant Officers subsequently decided to arrest Ms. Clifford and to falsely

  charge her with violating R.C. 2907.40 when she performed at Sirens.




                                                      -5-
Case:
   Case:
 Case 2:19-cv-00119-MHW-EPD
         2:19-cv-00119-MHW-EPD
       2:18-cv-06893-JLS-FFM DocDoc
                                 #: 61-1
                                     #: 168-2
                              Document    Filed:
                                          Filed: Filed
                                                 05/05/20
                                                 01/14/19  Page:
                                                           Page: Page
                                                       05/04/20  29
                                                                 6 ofof13
                                                                        53 PAGEID
                                                                        7 ofPAGEID#:#:6ID
                                                                             31 Page    424
                                       #:1545



         24.     Defendant Keckley performed extensive research on Ms. Clifford and her

  performance schedule prior to her appearance at Sirens.

         25.     E-mails sent from Defendant Keckley’s personal account to her work account

  contained screenshots of an article announcing the event, a picture of Ms. Clifford and President

  Trump together, a link to a YouTube video of Ms. Clifford receiving the keys to West

  Hollywood, and a screenshot of the location of Sirens on a map.

         26.     Defendant Officers determined in advance that if Ms. Clifford did not meet all of

  the elements of R.C. 2907.40, they would either fabricate the missing elements or deliberately

  omit elements on any criminal complaint against her.

         27.     Further, Defendant Officers determined in advance that, at the same time they

  arrested Ms. Clifford, they would also arrest at least two other individuals working at Sirens for a

  violation of R.C. 2907.40 to cover for their arresting Ms. Clifford. Defendant Officers calculated

  that, if they arrested other employees, they would be able to deny that Ms. Clifford’s arrest was

  politically-motivated and unjustified by circumstances on the ground.

         28.     On the night Ms. Clifford was scheduled to appear at Sirens on July 11, 2018,

  Defendant Officers attended the event undercover, each paying a seventy-five dollar ($75) cover

  charge to acquire V.I.P. access to Ms. Clifford during her performance.

         29.     Several of the Defendant Officers sat in a booth together, while other Defendant

  Officers were posted at other locations at the establishment.

         30.     Several of the Defendant Officers consumed alcoholic beverages while on the job,

  spending at least seven hundred and sixty eight dollars ($768) of taxpayer money on their exploit,

  including one-hundred and twenty-nine dollars ($129) for alcohol and six-hundred and thirty-

  nine dollars ($639) for tips and cover charges.

         31.     Prior to 10:00 p.m., Defendant Officers invoked their V.I.P. privileges and entered

  the V.I.P. area to personally meet Ms. Clifford.




                                                       -6-
Case:
   Case:
 Case 2:19-cv-00119-MHW-EPD
         2:19-cv-00119-MHW-EPD
       2:18-cv-06893-JLS-FFM DocDoc
                                 #: 61-1
                                     #: 168-2
                              Document    Filed:
                                          Filed: Filed
                                                 05/05/20
                                                 01/14/19  Page:
                                                           Page: Page
                                                       05/04/20  30
                                                                 7 ofof13
                                                                        53 PAGEID
                                                                        8 ofPAGEID#:#:7ID
                                                                             31 Page    425
                                       #:1546



            32.   During the V.I.P. interaction, Defendant Praither alleged Ms. Clifford “put both

  hands on officers [sic] buttocks, both hands on officers [sic] breast, then put her breast in officers

  [sic] face.”

            33.   Defendant Praither, based upon these allegations, arrested Ms. Clifford, falsely

  alleging a violation of R.C. 2907.40.

            34.   Pursuant to their conspiracy, Defendant Officers proceeded to arrest Ms. Panda

  and Ms. Walters for alleged violations of R.C. 2907.40 at or about the same time.

            35.   Defendant Officers arrested, handcuffed, detained, and transported Ms. Clifford in

  a police cruiser to a police staging location where she remained handcuffed. She was then

  transported to the Franklin County Correctional Center where she was placed in a holding cell,

  booked, fingerprinted, and photographed.

            36.   Defendants charged Ms. Clifford, Ms. Panda, and Ms. Walters with first-degree

  misdemeanor violations of R.C. 2907.40(C)(2), as alleged in each individual complaint against

  them.

            37.   The Columbus Police Department Vice Unit enforces a very limited set of laws.

            38.   Vice Unit officers, including Defendant Officers, are intimately aware of all of the

  elements for the limited set of laws they are charged with enforcing.

            39.   In filing criminal complaints, Defendant Officers have access to and routinely use

  a book containing the elements of City and State criminal offenses, including the elements

  associated with R.C. 2907.40(C)(2).

            40.   A violation of R.C. 2907.40(C)(2) requires: (1) an employee who regularly

  appears nude or seminude; (2) at the sexually oriented business; (3) while they are nude or

  seminude; (4) to touch another employee, a patron, or allow themselves to be touched by a

  patron.

            41.   Accordingly, R.C. 2907.40(C)(2) requires that the person charged appear nude or

  semi-nude at the establishment in question on a regular basis. But Ms. Clifford was a special

  guest performer at Sirens, who had not appeared regularly at the establishment, while Ms. Panda



                                                        -7-
Case:
   Case:
 Case 2:19-cv-00119-MHW-EPD
         2:19-cv-00119-MHW-EPD
       2:18-cv-06893-JLS-FFM DocDoc
                                 #: 61-1
                                     #: 168-2
                              Document    Filed:
                                          Filed: Filed
                                                 05/05/20
                                                 01/14/19  Page:
                                                           Page: Page
                                                       05/04/20  31
                                                                 8 ofof13
                                                                        53 PAGEID
                                                                        9 ofPAGEID#:#:8ID
                                                                             31 Page    426
                                       #:1547



  had just started the night before. Additionally, neither Ms. Panda or Ms. Walters had been nude

  or semi-nude, in order to violate the statute.

          42.     Immediately following the arrests of Ms. Clifford, Ms. Panda, and Ms. Walters, at

  3:47 a.m., Defendant Keckley sent an e-mail to Defendant Rosser, Defendant Praither, Detective

  Scott Soha, and Lieutenant Robert Kemmerling, stating, “Attached are the complaints from our

  arrests at Sirens” with attachments of the individual complaints against each woman.

          43.     At 3:50 a.m. on July 12, 2018, Defendant Keckley forwarded the abovementioned

  e-mail with the attached complaints to Lieutenant Babcock, stating, “LT You’re Welcome!!!!!I

  work Vice now !!:D It was Me, Rosser, Lancaster, and Praiter [sic]; Please Please Don’t post my

  name on Face Book [sic] !!:D Thank me in person later.”

          44.     Defendant Keckley asked that her name not be published on Facebook in

  connection with these arrests out of concern that her political motivation for the arrests would be

  discovered.

          45.     At 4:03 a.m., Defendant Keckley forwarded the above-mentioned e-mail with the

  attached complaints to co-workers Elisabeth Beine, Lowell Whitt, Eric Poliseno, Jason Arnold,

  and Jason Vore, stating, “I got elements along with Susan and Lancaster we arrested Stormy this

  morning, she is in jail.”

          46.     At 4:05 a.m., Defendant Keckley forwarded the same e-mail with the attached

  complaints to her husband, Shane Keckley, stating, “It is all over CNN. I wanted you to know

  before everyone contacts you … I, Susan and Lancaster got elements and arrested Stormy

  Daniels this morning she is in jail.”

          47.     Later that evening, co-worker Jason Arnold replied all to Defendant Keckley,

  stating, “Great job!!!!Let me know how that goes for ya…”.

          48.     Defendant Keckley’s e-mails, including the ones from the prior night showing

  research on Ms. Clifford, her upcoming performance at Sirens, and her affiliation with President

  Trump, as well as the ones post-arrest stating that she “got elements” to arrest Ms. Clifford

  evidence a premeditated, politically motivated reason to arrest Ms. Clifford.



                                                      -8-
Case:
   Case:
 Case 2:19-cv-00119-MHW-EPD
          2:19-cv-00119-MHW-EPD
       2:18-cv-06893-JLS-FFM DocDoc
                                 #: 61-1
                             Document#: 168-2
                                          Filed:
                                          Filed:Filed
                                                 05/05/20
                                                 01/14/19 Page:
                                                           Page:Page
                                                      05/04/20  32
                                                                 9 ofof13
                                                                        53 PAGEID
                                                                       10  ofPAGEID#:#:9427
                                                                              31 Page   ID
                                       #:1548



          49.     Shortly after the arrests, Defendant Rosser deleted his “Stevo Shaboykins”

  Facebook profile out of concern that his political motivation for arresting Ms. Clifford would be

  discovered.

          50.     At 1:36 p.m. on July 12, 2018, Columbus Division of Police released a statement

  from Chief Kim Jacobs (“Chief Jacobs”) which said, “Vice personnel working last night believed

  they had probable cause that the state law regulating sexually-oriented businesses was violated;

  however, one element of the law was missed in error and charges were subsequently dismissed.”

          51.     Contrary to that post, which was intended to divert attention or inquiry, Defendant

  Officers never had probable cause to arrest Ms. Clifford, nor could they believe they did. This is

  because Defendant Officers were well aware that they had deliberately fabricated and/or omitted

  the elements of R.C. 2907.40(C)(2) to arrest Ms. Clifford and the other women.

          52.     Ms. Panda’s and Ms. Walters’ charges were dismissed at the unilateral request of

  the prosecutor due to lack of probable cause on July 18, 2018, six days after charges were filed

  against them.

          53.     On July 12, 2018 at 7:29 a.m., Defendant Doe 2 posted a statement on the official

  Twitter account for the City of Columbus Division of Police, “Columbus Ohio Police

  (@ColumbusPolice),” entitled “Columbus Police Make Three Arrests at Adult Entertainment

  Club.” The July 12, 2018 statement read, “As part of a long-term investigation into allegations

  of human trafficking, prostitution, along with other vice related violations, Columbus Police

  arrested three individuals from Club Sirens at 6190 Cleveland Ave., during the early morning

  hours of July 12, 2018.”

          54.     The above-mentioned statement is entirely false. Defendant Officers were not at

  Sirens investigating any human trafficking, prostitution, or other vice related violations, nor were

  the women employees of Sirens arrests in any way related to such an “investigation”. Defendant

  Doe 2’s publication of this statement furthered the conspiracy of Defendant Officers to conceal

  their retaliatory motive for the arrests.




                                                       -9-
Case:
  Case:
 Case 2:19-cv-00119-MHW-EPD
        2:19-cv-00119-MHW-EPD
       2:18-cv-06893-JLS-FFM Doc
                               Doc
                                 #: #:
                                    61-1
                             Document  1 68-2
                                         Filed:
                                          Filed:01/14/19
                                                 05/05/20
                                                Filed     Page:
                                                           Page:10
                                                      05/04/20   33ofof13
                                                                Page    53 PAGEID
                                                                       11  ofPAGEID#:#:10
                                                                              31 Page   428
                                                                                        ID
                                       #:1549



         55.     Plaintiff’s rights to be free from unlawful search and seizure and from arrest and

  prosecution without probable cause and/or based on false statements were, at the time of their

  actions or omissions, clearly established rights guaranteed by the Fourth and Fourteenth

  Amendments to the United States Constitution.

         56.     Defendants’ acts or omissions were done with malicious purpose, in bad faith, or

  in a wanton or reckless manner.

         57.     As a proximate result of Defendants’ acts, Plaintiff has suffered and continues to

  suffer damages, including loss of liberty, legal and other expenses, physical pain and suffering,

  mental and emotional anguish, embarrassment, fear, and great inconvenience.

         58.     But for Defendant Officers’ commitment to President Trump and retaliatory

  motivation against Ms. Clifford, no arrest, prosecution, or defamation would ever have happened.



  III.   CLAIMS FOR RELIEF

         A. First Cause of Action: False Arrest in Violation of the Fourth and Fourteenth

               Amendments and Ohio Common Law

         59.     Paragraphs 1 through 58 above are realleged and incorporated herein.

         60.     Defendants have deprived Ms. Clifford of her civil, constitutional and statutory

  rights under color of law and have conspired to deprive her of such rights and are liable to

  plaintiff under 42 USC § 1983.

         61.     Defendants’ conduct deprived Ms. Clifford of her right to be free of unreasonable

  searches and seizures, pursuant to the Fourth and Fourteenth Amendments to the United States

  Constitution. Defendants’ conduct also deprived Ms. Clifford of her right to due process of law,

  pursuant to the Fourteenth Amendment of the United States Constitution.

         62.     By arresting Ms. Clifford when, at the moment of the arrest the facts and

  circumstances within the knowledge of the Defendants Officers were insufficient to warrant a

  reasonable person to believe Plaintiff had committed a crime, Defendant Officers committed a




                                                    -10-
Case:
  Case:
 Case 2:19-cv-00119-MHW-EPD
        2:19-cv-00119-MHW-EPD
       2:18-cv-06893-JLS-FFM Doc
                               Doc
                                 #: #:
                                    61-1
                             Document  1 68-2
                                         Filed:
                                          Filed:01/14/19
                                                 05/05/20
                                                Filed     Page:
                                                           Page:11
                                                      05/04/20   34ofof13
                                                                Page    53 PAGEID
                                                                       12  ofPAGEID#:#:11
                                                                              31 Page   429
                                                                                        ID
                                       #:1550



  false arrest. Defendants falsely arrested plaintiff and failed to intervene in each other's obviously

  illegal actions.

          63.        Ms. Clifford has been damaged as a result of defendant’ wrongful acts.



          B. Second Cause of Action: Malicious Prosecution in Violation of the Fourth and

                Fourteenth Amendments and Ohio Common Law

          64.        Paragraphs 1 through 58 above are realleged and incorporated herein.

          65.        By making, influencing, and/or participating in the decision to prosecute Ms.

  Clifford without probable cause, which prosecution was resolved in her favor by dismissal at the

  unilateral request of the prosecutor due to lack of probable cause, and doing so with knowingly

  or recklessly made false statements in their paperwork, Defendant Officers maliciously

  prosecuted Ms. Clifford, resulting in her deprivation of liberty for more than five hours after their

  initial seizure.

          66.        Ms. Clifford has been damaged as a result of defendant’ wrongful acts.



          C. Third Cause of Action: Civil Conspiracy to Violate the Fourth and Fourteenth

                Amendments

          67.        Paragraphs 1 through 58 above are realleged and incorporated herein.

          68.        Defendants conspired against Ms. Clifford in order to conceal their retaliation

  against her by depriving her of their Fourth and Fourteenth Amendment rights and taking steps to

  further the conspiracy, such as arresting her without probable cause, unlawfully searching and

  seizing her persons and property, making knowingly or recklessly false statements in her

  paperwork, making, influencing, and/or participating in the decision to prosecute her without

  probable cause, and making public false defamatory statements, thereby causing Plaintiff injury.

          69.        Ms. Clifford was injured as a result of defendant’ conspiracy.




                                                         -11-
Case:
  Case:
 Case 2:19-cv-00119-MHW-EPD
        2:19-cv-00119-MHW-EPD
       2:18-cv-06893-JLS-FFM Doc
                               Doc
                                 #: #:
                                    61-1
                             Document  1 68-2
                                         Filed:
                                          Filed:01/14/19
                                                 05/05/20
                                                Filed     Page:
                                                           Page:12
                                                      05/04/20   35ofof13
                                                                Page    53 PAGEID
                                                                       13  ofPAGEID#:#:12
                                                                              31 Page   430
                                                                                        ID
                                       #:1551



         D. Fourth Cause of Action: Abuse of Process in Violation of Ohio Common Law

         70.     Paragraphs 1 through 58 above are realleged and incorporated herein.

         71.     In the alternative, by commencing criminal prosecution in proper form and with

  probable cause and perverting that prosecution to retaliate against Ms. Clifford and thereby cause

  her injury in their efforts to conceal that retaliation, Defendant Officers committed abuse of

  process.



         E. Fourth Cause of Action: Abuse of Process in Violation of Ohio Common Law

         72.     Paragraphs 1 through 58 above are realleged and incorporated herein.

         73.     By maliciously releasing false statements to public newspapers and broadcasters

  and on social media platforms strongly implying Ms. Clifford was engaged in immoral conduct

  or wrongdoing, and/or vice related violations; and by announcing the details of her arrests for

  “illegal sexually oriented activity in a sexually oriented business,” Defendants defamed Ms.

  Clifford causing injury to her reputation and exposing her to contempt, ridicule, shame, and

  disgrace in the community.



                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays that this Court:

                 a. declare that Defendants have, through false arrest and/or malicious

                    prosecution, violated Plaintiff’s Fourth and Fourteenth Amendment rights,

                    conspired against Plaintiff to violate those rights, abused process, and/or

                    defamed her; and




                                                     -12-
Case:
  Case:
 Case 2:19-cv-00119-MHW-EPD
        2:19-cv-00119-MHW-EPD
       2:18-cv-06893-JLS-FFM Doc
                               Doc
                                 #: #:
                                    61-1
                             Document  1 68-2
                                         Filed:
                                          Filed:01/14/19
                                                 05/05/20
                                                Filed     Page:
                                                           Page:13
                                                      05/04/20   36ofof13
                                                                Page    53 PAGEID
                                                                       14  ofPAGEID#:#:13
                                                                              31 Page   431
                                                                                        ID
                                       #:1552



               b. order more than $1,000,000 in compensatory damages; more than $1,000,000

                   in punitive damages; prejudgment and post-judgment interest; costs;

                   attorneys’ fees, and such other relief as the Court may deem appropriate.


                                      Respectfully Submitted,

                                               /s/ Chase A. Mallory____
                                               Chase A. Mallory (0084728)
                                               Chase@SabolMallory.com
                                               SABOL MALLORY, LLC
                                               743 South Front Street
                                               Columbus, Ohio 43206
                                               phone: (614) 300-5088
                                               fax: (614) 636-4545


                                               /s/ Daniel J. Sabol
                                               Daniel J. Sabol (0081403)
                                               Dan@SabolMallory.com
                                               SABOL MALLORY, LLC
                                               743 South Front Street
                                               Columbus, Ohio 43206
                                               phone: (614) 300-5088
                                               fax: (614) 636-4545


                                               /s/ Michael J. Avenatti
                                               Michael J. Avenatti (applying pro hac)
                                               mavenatti@eoalaw.com
                                               AVENATTI & ASSOCIATES, APC
                                               1910 W Sunset Blvd, #450
                                               Los Angeles, CA 90026
                                               phone: (949) 706-7000



                                         JURY DEMAND

        Plaintiff hereby demands a trial of all causes by jury.


                                               By: /s/ Chase A. Mallory____
                                               Chase A. Mallory (0084728)




                                                     -13-
Case:
 Case2:19-cv-00119-MHW-EPD
      2:18-cv-06893-JLS-FFM Doc #: 61-168-2
                            Document    Filed:Filed
                                               05/05/20 Page:Page
                                                    05/04/20 37 of 15
                                                                   53 ofPAGEID #: 432
                                                                         31 Page  ID
                                     #:1553
Case:
 Case2:19-cv-00119-MHW-EPD
      2:18-cv-06893-JLS-FFM Doc #: 61-168-2
                            Document    Filed:Filed
                                               05/05/20 Page:Page
                                                    05/04/20 38 of 16
                                                                   53 ofPAGEID #: 433
                                                                         31 Page  ID
                                     #:1554

AO 451 (Rev. 12/12)   Clerk's Certification of a Judgment to be Registered in Another District



                                        United States District Court
                                                                             for the
                                                              Central District of California


         Stephanie Clifford a.k.a. Stormy Daniels
                                                                                 )
                            Plaintiff                                            )
                                V.
                                                                                 )               Civil Action No. 18-CV-06893-SJO-FFM
                      Donald J. Trump                                            )
                           Defendant
                                                                                 )


         CLERK'S CERTIFICATION OF A JUDGMENT TO BE REGISTERED IN ANOTHER DISTRICT



           I certify that the attached judgment is a copy of a judgment entered by this court on (date)                           12/11/2018


           I also certify that, as appears from this court's records, no motion listed in Fed. R. App. P. 4(a)(4)(A) is pending
before this court, the time for appeal has expired, and no appeal has been filed or, if one was filed, it is no longer
pending.




 Date:
                                                                                                 CLERK OF COURT                                    X



                                                                                                          Signature ofClerk or Deputy C/S^teLf*^
                                                                                                                                           1183
Case:
 Case2:19-cv-00119-MHW-EPD
      2:18-cv-06893-JLS-FFM Doc #: 61-168-2
                            Document    Filed:Filed
                                               05/05/20 Page:Page
                                                    05/04/20 39 of 17
                                                                   53 ofPAGEID #: 434
                                                                         31 Page  ID
                                     #:1555
 Case 2:18-cv-06893-SJO-F^|-jJ^:^pp^t|(^Qf^^|^]^^p-page 1 of prjJri^0e 'D #^1338
                                                                                  Send
                             CENTRAL DISTRICT OF CALIFORNIA
                                                                                  Enter
                                                                                  Closed
                                  CIVIL MINUTES - GENERAL                         JS-5/JS-6
                                                                                  Scan Only




CASE NO.:     CV 18-06893-SJQ (FFMx)                       DATE:   December 1 1 , 201 8

TITLE:        Stephanie Clifford v. Donald J. Trump et al.



PRESENT: THE HONORABLE S. JAMES OTERO, UNITED STATES DISTRICT JUDGE

Victor Paul Cruz                                       Carol Zurborg
Courtroom Clerk                                        Court Reporter


COUNSEL PRESENT FOR PLAINTIFF(S):                      COUNSEL PRESENT FOR DEFENDANT(S):


Present                                                Present



PROCEEDINGS (in chambers): ORDER GRANTING IN PART AND DENYING IN PART
DEFENDANT'S MOTION FOR ATTORNEYS' FEES [Docket No. 39]


This matter is before the Court on Defendant Donald J. Trump's ("Defendant") Motion For
Attorneys' Fees And Monetary Sanctions ("Motion"), filed on October 29, 201 8. Plaintiff Stephanie
Clifford ("Plaintiff") filed an Opposition to Defendant's Motion on November 5, 2018 ("Opposition").
Defendant filed a Reply on November 12, 2018. The Court held argument on this matter on
December 3, 2018. For the following reasons, the Court GRANTS IN PART AND DENIES IN
PART Defendant's Motion.

I.       FACTUAL AND PROCEDURAL BACKGROUND


This Court's prior order contains a full summary of the factual and procedural history of this case.
(See Order Granting Defendant Donald J. Trump's Special Motion To Dismiss/Strike Plaintiffs
Complaint ("Special Motion") at 1-3, ECF No. 36.)

On October 15, 2018, this Court granted Defendant's Special Motion without leave to amend the
Complaint. (See generally Order Granting Special Motion.) The Court concluded that Mr.
Trump's tweet was non-actionable rhetorical hyperbole and therefore, was a protected opinion.
(Order Granting Special Motion at 10-12.) The Court also granted Defendant attorneys' fees
under the Texas Citizens Participation Act ("TCPA"), the law that governed the Special Motion.
(Order Granting Special Motion at 14.)

On December 3, 2018, this Court held argument on the instant Motion. (SeeTr. of Proceedings,
ECF No. 45.) The Court subsequently submitted this matter.

Ill
III
III
III
III

                                           Page   1   of    9
Case:
 Case2:19-cv-00119-MHW-EPD
      2:18-cv-06893-JLS-FFM Doc #: 61-168-2
                            Document    Filed:Filed
                                               05/05/20 Page:Page
                                                    05/04/20 40 of 18
                                                                   53 ofPAGEID #: 435
                                                                         31 Page  ID
                                     #:1556
                                       D[^p£|^:](a.^R^age 2 of PrjJ^e ID #:1339
 Case 2:18-cv-06893-SJO-Flj^|-jJ^^^4^
                                                                                 Send
                               CENTRAL DISTRICT OF CALIFORNIA
                                                                                 Enter
                                                                                 Closed
                                   CIVIL MINUTES - GENERAL                       JS-5/JS-6
                                                                                 Scan Only




CASE NO.:         CV 18-06893-SJQ (FFMx)                    DATE:   December 11, 2018




II.       ANALYSIS


          A.      Legal Standard


                  1.    Attorneys' Fees


As the prevailing party on a TCPA anti-SLAPP motion, Defendant is entitled to attorneys' fees and
costs. The TCPA provides, in pertinent part, that when a court grants an anti-SLAPP motion, the
court "shall award to the moving party: (1) court costs, reasonable attorney's fees, and other
expenses incurred in defending against the legal action as justice and equity may require; and (2)
sanctions against the party who brought the legal action as the court determines sufficient to deter
the party who brought the legal action from bringing similar actions described in this chapter."
Tex. Civ. Prac. & Rem. Code § 27.009(a)(1). The language of the TCPA is mandatory, not
permissive, on the question of attorneys' fees. "[T]he TCPA requires an award of 'reasonable
attorney's fees' to the successful movant [on an anti-SLAPP motion]." Sullivan v. Abraham, 488
S.W.3d 294, 299 (Tex. 2016).


"A 'reasonable' attorney's fee 'is one that is not excessive or extreme but rather moderate or fair.'
That determination rests within the court's sound discretion, but that discretion, under the TCPA,
does not also specifically include considerations of justice and equity." Sullivan, 488 S.W.3d at
299 (Tex. 2016) (internal citations omitted) (quoting Garcia v. Gomez, 319 S.W.3d 638, 642 (Tex.
2010) and Tex. Civ. Prac. & Rem. Code § 27.009(a)(1)). To calculate a reasonable attorneys'
fees award, Texas courts generally apply the lodestar method, the same standard used by federal
courts.        See El Apple I, Ltd. v. Olivas, 370 S.W.3d 757, 760 (Tex. 2012).              "Under the
lodestar/multiplier method, the Court first calculates the 'lodestar' by multiplying the reasonable
hours expended by a reasonable hourly rate. The Court may then enhance the lodestar with a
'multiplier,' if necessary, to arrive at a reasonable fee." In re Washington Pub. Power Supply Sys.
Sec. Litig., 19 F.3d 1291, 1295 (9th Cir. 1994) (citing Pennsylvania v. Delaware Valley Citizens'
Council for Clean Air, 478 U.S. 546, 565 (1986)). See also Blum v. Stenson, 465 U.S. 886,
898-901 (1984) (reversing upward multiplier based on factors subsumed in the lodestar
determination). The Court excludes from the lodestar amount hours that are not reasonably
expended because they are "excessive, redundant, or otherwise unnecessary." Van Gerwen v.
Guarantee Mut. Life Co., 214 F.3d 1041, 1045 (9th Cir. 2000).

                  2.    Standard For Award Of Sanctions


Defendant also seeks sanctions against Plaintiff pursuant to the TCPA. (Tr. of Proceedings 5:3
8.) In addition to granting attorneys' fees and costs to a prevailing party on an anti-SLAPP motion,
the TCPA provides for "sanctions against the party who brought the legal action as the court
determines sufficient to deter the party who brought the legal action from bringing similar actions
described in this chapter." Tex. Civ. Prac. & Rem. Code § 27.009(a)(2)). Although the TCPA
does not set out how sanctions are to be calculated, Texas courts have determined that "to


                                            Page   2   of    9
Case:
 Case2:19-cv-00119-MHW-EPD
      2:18-cv-06893-JLS-FFM Doc #: 61-168-2
                            Document    Filed:Filed
                                               05/05/20 Page:Page
                                                    05/04/20 41 of 19
                                                                   53 ofPAGEID
                                                                         31 Page #: 436
                                                                                    ID
                                     #:1557
 Case 2:18-cv-06893-SJO-F^|-jJ^^^£|6[-)|ii^|^:i(l^jR-page 3 of             ID #:1340
                                                                                      Send
                              CENTRAL DISTRICT OF CALIFORNIA
                                                                                      Enter
                                                                                      Closed
                                   CIVIL MINUTES - GENERAL                            JS-5/JS-6
                                                                                      Scan Only




CASE NO.:      CV 18-06893-SJQ (FFMx)                        DATE:   December 1 1 , 201 8




comply with the constitutional guarantee of due process, (1) there must be a direct relationship
between the offensive conduct and the sanction imposed, and (2) the sanction must be just and
not excessive."   Landry's, Inc. v. Animal Legal Def. Fund, No. 14-17-00207-CV, 2018 WL
5075116, at *17 (Tex. App. Oct. 18, 2018). When adjudicating a request for sanctions under the
TCPA, Texas courts often look to Texas' Chapter 10 sanctions for guidance. Chapter 10
authorizes trial courts to impose sanctions against litigants for signing frivolous pleadings and
motions. See id. in assessing Defendant's request for sanctions, this Court also looks to the
interpretation of Rule 1 1 of the Federal Rules of Civil Procedure. See Low v. Henry, 221 S.W.3d
609, 615 (Tex. 2007) ("The language of section 10.001 of the Texas Civil Practice and Remedies
Code tracks much of the language in Federal Rule of Civil Procedure 11(b). . . .")

       B.      Application


The Court begins by reviewing Defendant's request for attorneys' fees and costs and then
addresses Defendant's request for sanctions against Plaintiff.

               1.     What Attorneys' Fees and Costs May Defendant Request?


The Court first determines whether Defendant can recover fees for the entirety of this litigation or
whether Defendant can recover fees only for the Special Motion and the resulting motion for fees.
Defendant seeks $389,403.11 in attorneys' fees and costs, accounting for 580.75 hours of
attorney time. (See Second Supp. Decl. of Charles Flarder In Support of Motion ("Flarder Second
Supp. Decl.") 1} 4, ECF No. 43.) Defendant divides his request into four distinct categories of
fees: (1) initial strategy, (2) motion to transfer, (3) motion to strike, and (4) motion for fees. (See
Declaration of Charles Harder ("Harder Decl."), Ex. A at 18, ECF No. 39-2.) Plaintiff insists that
Defendant can only recover for the latter two categories because the former two categories did
not involve "defending" against Plaintiff's legal action for defamation. (Opp'n 11-15.)

The TCPA requires an award of fees "incurred in defending against the legal action."                  Tex. Civ.
Prac. & Rem. Code § 27.009(a)(1). Although the terms "defending" and "legal action" are not
defined anywhere in the statute, there is little dispute that the TCPA does not entitle a prevailing
party to recover fees for expenses incurred in litigating causes of action that are unconnected to
a defamation claim or a motion to strike. For example, in a situation where a plaintiff files a
complaint bringing a defamation claim based on one set of facts and a claim for breach of contract
based on an independent set of facts, a defendant who prevails on a motion to strike the
defamation claim can only recover attorneys' fees incurred in defending against the defamation
claim, not fees incurred in defending against the claim for breach of contract. See Kearney v.
Foley & Lardner, 553 F. Supp. 2d 1178, 1184 (S.D. Cal. 2008) ("All expenses incurred on




    MINUTES FORM 11
   CIVIL GEN                                 Page   3   of    9                Initials of Preparer
Case:
 Case2:19-cv-00119-MHW-EPD
      2:18-cv-06893-JLS-FFM Doc #: 61-168-2
                            Document    Filed:Filed
                                               05/05/20 Page:Page
                                                    05/04/20 42 of 20
                                                                   53 ofPAGEID #: 437
                                                                         31 Page  ID
                                     #:1558
 Case 2:18-cv-06893-SJO-F^|1^^jji^y^Dgl^|^^gRfage 4 of PnJj^e ID #:1341
                                                                                    Send
                              CENTRAL DISTRICT OF CALIFORNIA
                                                                                    Enter
                                                                                    Closed
                                   CIVIL MINUTES - GENERAL                          JS-5/JS-6
                                                                                    Scan Only




CASE NO.:      CV 18-06893-SJQ (FFMx)                        DATE:   December 11, 2018




common issues of fact and law qualify for an award of attorneys' fees under the anti-SLAPP
statute and those fees need not be apportioned.").1

Other situations may be more complicated than this example. In the instant case, Plaintiff only
brought a single defamation cause of action against Defendant. However, the parties briefed and
began to litigate a procedural motion, a motion to transfer venue, prior to this Court adjudicating
the substance of Defendant's Special Motion. The TCPA does not provide guidance as to
whether the terms "defending" and "legal action" encompass only litigation connected to a motion
to strike or all of the motions required in the process of litigating a defamation cause of action.

Existing case lawfavors Defendant's position. In American Heritage Capital v. Gonzalez, a Texas
Court of Appeals held that a defendant was entitled to costs and fees connected to an exchange
of emails with a plaintiff prior to the plaintiff formally joining the defendant on a defamation claim.
Am. Heritage Capital, LP v. Gonzalez, 436 S.W.3d 865, 880 (Tex. App. 2014), disapproved of on
other grounds by Hersh v. Tatum, 526 S.W.3d 462 (Tex. 2017) (internal citations omitted). The
American Heritage Capital court concluded that "[t]o defend means to 'deny, contest, or oppose
(an allegation or claim).'   In order to properly defend, a lawyer must adequately prepare by
investigation, research, and drafting of pleadings. If a lawsuit is anticipated and, as in this case,
comes to fruition, it is both reasonable and necessary to prepare a defense in advance."            Id.
((quoting Black's Law Dictionary 508 (10th ed. 2014)).


In the instant case, much like American Heritage Capital, there was only one cause of action at
issue in the litigation, Plaintiff's defamation claim against Defendant. As a result, Defendant's
preparatory work in this litigation was connected to the same subject matter adjudicated in the
Special Motion. Although Defendant filed a motion to transfer the case or in the alternative, to
dismiss or stay this case, this motion was connected to "defending" against the defamation claim.
The motion to transfer sought to place Defendant in a more advantageous position, to be able to
defend the defamation claim and the other lawsuits against him in a single forum. The motion to
transfer constituted part of Defendant's strategy to "oppose" the defamation action filed by
Plaintiff. Id. ((quoting Black's Law Dictionary 508 (10th ed. 2014)). The Court thus concludes that
Defendant is entitled to attorneys' fees and costs connected to the entire course of this litigation,
including (1) initial strategy, (2) motion to transfer, (3) motion to strike, and (4) motion for fees.
Cf. Kearney, 553 F. Supp. 2d at 1 1 84 ("Here, because defendants achieved the dismissal of all




   1 Although Kearney involved the California anti-SLAPP statute, not the TCPA, the Kearney
   court's reasoning is persuasive to this Court. "The California statute—section 425.16 of
   the California Code of Civil Procedure—was one of the earliest 'anti-SLAPP' laws and has
   been a primary model or influence on similar laws subsequently enacted in other states,
   including, directly or indirectly, the TCPA." Serafine v. Blunt, 466 S.W.3d 352, 386 (Tex.
   App. 2015).

   MINUTES FORM 11
   CIVIL GEN                                 Page   4   of    9              Initials of Preparer
Case:
 Case2:19-cv-00119-MHW-EPD
      2:18-cv-06893-JLS-FFM Doc #: 61-168-2
                            Document    Filed:Filed
                                               05/05/20 Page:Page
                                                    05/04/20 43 of 21
                                                                   53 ofPAGEID
                                                                         31 Page #: 438
                                                                                    ID
                                     #:1559
 Case 2:18-cv-06893-SJO-Fg^|1J^^p^y^D^|^^5gRf age 5 of                     ID #:1342
                                                                                      Send
                              CENTRAL DISTRICT OF CALIFORNIA
                                                                                      Enter
                                                                                      Closed
                                   CIVIL MINUTES - GENERAL                            JS-5/JS-6
                                                                                      Scan Only




CASE NO.:      CV 18-06893-SJQ (FFMx)                        DATE:   December 1 1 , 201 8




of plaintiffs claims—both state and federal claims on some of the same or similar legal
grounds—awarding defendants all of their attorneys' fees associated with the right to petition,
would advance the public policy underlying the anti-SLAPP statute, which was enacted 'to allow
early dismissal of meritless first amendment cases aimed at chilling expression through costly,
time-consuming litigation.'").


Another Texas Court of Appeals case, Cruz v. Van Sickle, further supports Defendant's position.
See 452 S.W.3d 503 (Tex. App. 2014). The issue in Van Sickle was whether a prevailing anti-
SLAPP defendant could recover attorneys' fees connected to both the filing of an anti-SLAPP
motion and the subsequent motion for attorneys' fees and costs. The court concluded that the
defendant could recover both sets of fees because courts "are required to construe [the TCPA]
liberally to effectuate its purpose and intent fully." Id. at 527. When this principle is applied to the
instant case, the TCPA mandates that Defendant ought to recover all four sets of attorneys' fees
and costs connected to defending this litigation.


Although Plaintiff cites to California cases that purportedly prevent Defendant from recovering for
initial strategy and the motion to transfer, Plaintiff's chosen cases are unavailing. Plaintiff, for
example, cites to language in one decision stating that a prevailing defendant "may recover fees
and costs only for the motion to strike, not the entire litigation." Christian Research Inst. v. Alnor,
165 Cal. App. 4th 1315, 1320 (2008) (emphasis added). Although Christian Research Institute
did not define "entire litigation," the Court understands that in some lawsuits, a defamation claim
will not be the "entire litigation" but only one cause of action amongst several. In such cases, a
defendant prevailing on an anti-SLAPP motion cannot recover attorneys' fees and costs for the
"entire litigation," but rather only the attorneys' fees and costs connected to defending the
defamation cause of action. In the instant case, by contrast, the defamation cause of action is
the only cause of action in the operative complaint, and by prevailing on the Special Motion,
Defendant has ended this case. "[W]here an anti-SLAPP motion disposes of an 'entire lawsuit,'
as opposed to only some of the claims in a lawsuit, 'all of the activity by [the] attorneys' in
connection with the successful motion is deemed to have 'occurred in the context of,' and to have
been 'inextricably intertwined with, the anti-SLAPP motion."' Burton Way Hotels, Ltd. v. Four
Seasons Hotels Ltd., No. CV 1 1-303 PSG (PLAX), 2012 WL 12883819, at *2 (C.D. Cal. June 12,
2012). Accordingly, there is little dispute that Defendant is entitled to attorneys' fees and costs
connected to his defense against Plaintiff's defamation claim, which encompasses: (1) initial
strategy, (2) motion to transfer, (3) motion to strike, and (4) motion for fees.

               2.     Is Defendant's Request Reasonable?

Having concluded that Mr. Trump is entitled to all four sets of attorneys' fees and costs that he
seeks, the Court next addresses whether Defendant's request is reasonable under the lodestar
method. This involves answering two related questions. First, are Defendant's requested hourly



    MINUTES FORM 11
   CIVIL GEN                                 Page   5   of    9                Initials of Preparer
Case:
 Case2:19-cv-00119-MHW-EPD
      2:18-cv-06893-JLS-FFM Doc #: 61-168-2
                            Document    Filed:Filed
                                               05/05/20 Page:Page
                                                    05/04/20 44 of 22
                                                                   53 ofPAGEID #: 439
                                                                         31 Page  ID
                                     #:1560
 Case 2:18-cv-06893-SJO-F^|-jJ^;^i^i^^Df^^|^^^R-page 6 of pridri^0e ID #:1343
                                                                                      Send
                             CENTRAL DISTRICT OF CALIFORNIA
                                                                                      Enter
                                                                                      Closed
                                   CIVIL MINUTES - GENERAL                            JS-5/JS-6
                                                                                      Scan Only




CASE NO.:      CV 18-06893-SJQ (FFMx)                        DATE:   December 1 1 , 201 8




rates per attorney reasonable?  Second, are the hours expended per task by attorney
reasonable? The Court addresses these questions in turn.

                      a.     Rates Charged


Defendant claims the following rates for the attorneys that worked on this matter: attorney Charles
Harder (partner) charges $841 .64 perhour; attorney Ryan J. Stonerock (partner) charges $756.49
per hour; attorney Dilan A. Esper (senior attorney) charges $61 1 .99 per hour; attorney Steven H.
Frackman (associate) charges $586.50 perhour; and attorney Ted S. Nguyen (associate) charges
$307.60 per hour. (Mot. at 14-16.)


Federal courts determine a reasonable hourly rate based on the "experience, skill, and reputation
of the attorney[s] requesting fees." Chalmers v. City of Los Angeles, 796 F.2d 1205, 1210 (9th
Cir. 1 986). Federal courts look to "the rate prevailing in the community for similar work performed
by attorneys of comparable skill, experience, and reputation." Id. at 1210-11. Similarly, in
analyzing the reasonableness of the rates charged under the TCPA, Texas courts generally
consider several factors, including: (1) the time and labor required, the novelty and difficulty of
the questions involved, and the skill required to perform the legal service properly; (2) the
likelihood that the acceptance of the particular employment will preclude other employment by the
lawyer; (3) the fee customarily charged in the locality for similar legal services; (4) the amount
involved and the results obtained; (5) the time limitations imposed by the client or by the
circumstances; (6) the nature and length of the professional relationship with the client; (7) the
experience, reputation, and ability of the lawyer or lawyers performing the services; and (8)
whether the fee is fixed or contingent on results obtained or uncertainty of collection before the
legal services have been rendered. See Arthur Andersen & Co. v. Perry Equip. Corp., 945
S.W.2d 812, 818 (Tex. 1997). (See also Tr. of Proceedings at 6:19-7:2.)

In reviewing the rates charged by Defendant's attorneys, the Court agrees with Defendant that
his attorneys are incredibly qualified, and that the law firm of Harder LLP has specific expertise
in the fields of media and defamation law. (Mot. at 14-16.) The Court also is mindful of the fact
that the instant litigation is unique in its nature and scope. It involves a defamation claim against
the sitting President of the United States based on a tweet issued by the President from his
personal Twitter account. (See Tr. of Proceedings at 11:8-15.) The President has used this
Twitter account extensively, both during his campaign and afterwards. The litigation before this
Court therefore impacts what the President may or may not say in a public forum.

Based on the unique nature of this litigation and the Court's familiarity with the fees charged in this
jurisdiction, the Court concludes that Defendant's rate requests are reasonable. In similar First
Amendment anti-SLAPP litigation involving highly qualified attorneys, a court in the Northern
District of California held that experienced partners were entitled to between $880 and $995 per
hour, senior associates were entitled to between $450 and $535 per hour, and junior associates


   MINUTES FORM 11
   CIVIL GEN                                 Page   6   of    9                Initials of Preparer
Case:
 Case2:19-cv-00119-MHW-EPD
      2:18-cv-06893-JLS-FFM Doc #: 61-168-2
                            Document    Filed:Filed
                                               05/05/20 Page:Page
                                                    05/04/20 45 of 23
                                                                   53 ofPAGEID
                                                                         31 Page #: 440
                                                                                    ID
                                     #:1561                                ID #:1344
 Case 2:18-cv-06893-SJO-F^I1J^:^^Dp^|^](l^Rf age 7 of pri^e
                                                                                   Send
                             CENTRAL DISTRICT OF CALIFORNIA
                                                                                   Enter
                                                                                   Closed
                                    CIVIL MINUTES - GENERAL                        JS-5/JS-6
                                                                                   Scan Only




CASE NO.:       CV 18-06893-SJQ (FFMx)                      DATE:   December 11, 2018




were entitled to$355 per hour. See Open Source Sec., Inc. v. Perens, No. 1 7-CV-04002-LB, 201 8
WL 2762637, at *7 (N.D. Cal. June 9, 2018). See also Salazarv. Midwest Servicing Grp., Inc.,
No. CV 1 7-01 37 PSG (KSX), 201 8 WL 48021 39, at *7 (C.D. Cal. Oct. 2, 201 8) ("In Los Angeles,
partners in litigation have an hourly rate ranging from $340 to $745."); Braden v. BH Fin. Servs.,
Inc., No. C 13-02287 CRB, 2014 WL 892897, at *6 (N.D. Cal. Mar. 4, 2014) (holding that partners
in an anti-SLAPP motion were entitled to $610 per hour, and associates were entitled to $310 per
hour); Sarverv. Hurt Locker, LLC, No. 21 0CV09034JHN JCX, 201 1 WL 1 31 351 26, at *3 (C.D. Cal.
Dec. 8, 2011) (collecting cases).


                      b.    Hours Spent


"A court may award attorneys' fees only for the number of hours it concludes were reasonably
expended on the litigation." Hensley v. Eckerhart, 461 U.S. 424, 434 (1983). The Court next
reviews the number of hours that Defendant claims that his attorneys spent on each task to
determine if the hours requested are reasonable. "[W]hen faced with a massive fee application
the district court has the authority to make across-the-board percentage cuts either in the number
of hours claimed or in the final lodestar figure 'as a practical means of trimming the fat from a fee
application.'" Gates v. Deukmejian, 987 F.2d 1392, 1399 (9th Cir. 1992) (quoting New York State
Ass'n for Retarded Children v. Carey, 711 F.2d 1136, 1146 (2d Cir. 1983)).


Having reviewed the billing records submitted by Defendant, the Court reduces the total amount
in attorneys' fees and costs that Defendant claims by 25%. See Wynn v. Chanos, No. 14-CV-
04329-WHO, 201 5 WL 3832561 , at *6 (N.D. Cal. June 1 9, 201 5), aff'd, 685 F. App'x 578 (9th Cir.
2017) (reducing attorneys' fees and costs by 25%). The hours requested by Defendant are
excessive for two reasons that parallel the Wynn case.


First, Defendant could have researched and briefed this case with less involvement from partners
and greater use of highly qualified associates. See Wynn, 2015 WL 3832561 at *5. To litigate
Plaintiffs defamation claim, Defendant used two partners and one senior associate in addition to
two junior associates. Defendant could have streamlined litigation by distributing more work to
the junior associates. (See Initial Standing Order at A-13, ECF No. 29 ("The Court strongly
encourages parties to permit less experienced lawyers (i.e., lawyers with five or fewer years of
experience) to actively participate in the proceedings by presenting argument at motion hearings
or examining witnesses at trial."))

Second, the descriptions of the work performed suggest that the hours spent on tasks by
Defendant's attorneys were excessive. For example, Defendant's attorneys spent significant time
conducting legal research for both the motion to transfer and the motion to strike. (See, e.g.,
Harder Decl., Ex. A at 6 (billing time for "legal research" connected to the Motion To Transfer);
Harder Decl., Ex. A at 10 (billing time for "legal research" connected to the Anti-SLAPP Motion)).
The Court agrees with Defendant that preparing a motion to transfer requires a significant amount


    MINUTES FORM 11
    CIVIL GEN                               Page   7   of    9              Initials of Preparer
Case:
 Case2:19-cv-00119-MHW-EPD
      2:18-cv-06893-JLS-FFM Doc #: 61-168-2
                            Document    Filed:Filed
                                               05/05/20 Page:Page
                                                    05/04/20 46 of 24
                                                                   53 ofPAGEID #: 441
                                                                         31 Page  ID
                                     #:1562
Case 2:18-cv-06893-SJO-F^|-jJ^^^|^D[^^|£^l^jR-page 8 of Pr^^ge ID #:1345
                                                                                     Send
                             CENTRAL DISTRICT OF CALIFORNIA
                                                                                     Enter
                                                                                     Closed
                                   CIVIL MINUTES - GENERAL                           JS-5/JS-6
                                                                                     Scan Only




CASE NO.:      CV 18-06893-SJQ (FFMx)                       DATE:   December 1 1 , 201 8




of factual research. (SeeTr. of Proceeding at 19:14-24.) That being said, with Harder LLP's vast
experience in the area of defamation law and federal court litigation, billing substantial hours for
legal research connected to a motion to strike or a motion to transfer is not reasonable.            See
Wynn, 2015 WL 3832561 at *5. Moreover, in briefing the Special Motion, Defendant submitted
significant extraneous evidence, including a detailed list of Plaintiff's movie history and
filmography, which was unnecessary to this Court's decision-making. Ultimately, Defendant's
counsel did not need to spend as much time as they did conducting legal research and compiling
factual exhibits that would not properly be before this Court. (See, e.g., Harder Deck, Ex. A at 1 0
(billinq time for "review and analysis of exhibits" and "draft Declaration of C. Harder in support of
Motion").)


As the Wynn court concluded, "given the sophistication of counsel and their substantial billing
rates, this case should have been litigated much more efficiently without sacrificing quality."
Wynn, 201 5 WL 3832561 at *6. The Court reduces the total amount of attorneys' fees and costs
claimed by Defendant by 25%. See id. Defendant is entitled to attorneys' fees and costs of
$292,052.33, a 25% reduction of the total fees and costs claimed of $389,403.11.

       C.      Sanctions Under TCPA


Defendant finally seeks sanctions against Plaintiff for bringing frivolous litigation against him.
Under the TCPA, sanctions shall be awarded sufficient "to deter the party who brought the legal
action from bringing similar actions described in this chapter." Tex. Civ. Prac. & Rem. Code Ann.
§ 27.009(a)(2). The TCPA is silent as to how to evaluate sanctions, and few courts provide
guidance as to this issue. See Kinney v. BCG Attorney Search, Inc., No. 03-12-00579-CV, 2014
WL 1432012, at *12 (Tex. App. Apr. 11, 2014) (noting that "no court has addressed a sanctions
award under the TCPA"); Am. Heritage Capital, 436 S.W.3d at 881 (awarding a sanction amount
of $15,000, which was equal to the amount of attorneys' fees). Defendant points to American
Heritage Capital for the proposition that this Court should double the attorneys' fee award to deter
frivolous lawsuits by Plaintiff. (See Tr. of Proceedings at 32:3-8.)

While recognizing that some T exas courts have doubled attorneys' fees to deter frivolous SLAPP
litigation, the Court declines to impose significant additional sanctions here. Plaintiff is liable to
Defendant for substantial attorneys' fees, which is already a means to deter her from bringing
SLAPP litigation in the future. See Truesdell v. S. California Permanente Med. Grp., 209 F.R.D.
169, 175 (C.D. Cal. 2002) (holding that a court must consider the deterrent effect of an award of
attorneys' fees in formulating sanctions under Rule 11); Metabolife Int'l, Inc. v. Wornick , 213 F.
Supp. 2d 1220, 1221 (S.D. Cal. 2002) ("Thus, to deter such chilling, 'a prevailing defendant on
a special motion to strike shall be entitled to recover his or her attorney's fees and costs.'"
(emphasis added) (citing Cal. Civ. P. Code § 425.16(c)).




   MINUTES FORM 11
   CIVIL GEN                                Page   8   of    9                Initials of Preparer
Case:
 Case2:19-cv-00119-MHW-EPD
      2:18-cv-06893-JLS-FFM Doc  #: 61-168-2
                            Document     Filed:Filed
                                                05/05/20 Page:Page
                                                     05/04/20 47 of 25
                                                                    53 ofPAGEID
                                                                          31 Page #: 442
                                                                                     ID
                                      #:1563
 Case 2:18-cv-06893-SJO-Fljij^|-|J^i^^t^D[iil^[|^:](l^jR.^age 9 of          ID #:1346
                                                                                     Send
                              CENTRAL DISTRICT OF CALIFORNIA
                                                                                     Enter
                                                                                     Closed
                                  CIVIL MINUTES - GENERAL                            JS-5/JS-6
                                                                                     Scan Only




CASE NO.:          CV 18-06893-SJQ (FFMx)                   DATE:   December 1 1 , 201 8




Moreover, Plaintiff is presently seeking to withdraw her other defamation claim that is before this
Court, (see Notice of Motion And Motion To Amend Complaint in Stephanie Clifford v. Donald
Trump etal., No. 2:18-cv-02217-SJO-FFM, ECF No. 91), and Plaintiff has not taken legal action
against Defendant despite rhetorically hyperbolic statements that Defendant has made about
Plaintiff in the recent past (see, e.g., Declaration of Michael Avenatti, Ex. 3, ECF No. 40-2.)
Plaintiffs unwillingness to resort to litigation in light of Defendant's continuing use of rhetorical
hyperbole suggests that Plaintiff is already being deterred from filing meritless defamation claims.


To the extent that the TCPA requires this Court to impose sanctions against Plaintiff, the Court
orders sanctions of $1 ,000. Plaintiff owes Defendant $293,052.33 in attorneys' fees, costs, and
sanctions.


III.      RULING


The Court GRANTS IN PART AND DENIES IN PART Defendant's Motion, and orders Plaintiff to
pay Defendant $293,052.33 in attorneys' fees, costs, and sanctions. This case shall close.

IT IS SO ORDERED.




       MINUTES FORM 11
       CIVIL GEN                            Page   9   of    9                Initials of Preparer
Case:
 Case2:19-cv-00119-MHW-EPD
      2:18-cv-06893-JLS-FFM Doc #: 61-168-2
                            Document    Filed:Filed
                                               05/05/20 Page:Page
                                                    05/04/20 48 of 26
                                                                   53 ofPAGEID #: 443
                                                                         31 Page  ID
                                     #:1564




                                         ] hereby attest and certify on
                                         that the foregoing document is a full, true
                                         and correct copy of the original on file in
                                         my office, and in my legal custody.

                                             CLERK U.S. DISTRICT COURT                                      '•
                                         CENTRATEISTRICT O&CALIFORNIA                  &i ftST. Cf   •fi'

                                                                                              V7

                                                     DEPUTY CLERK                          (1099)
Case:
 Case2:19-cv-00119-MHW-EPD
      2:18-cv-06893-JLS-FFM Doc #: 61-168-2
                            Document    Filed:Filed
                                               05/05/20 Page:Page
                                                    05/04/20 49 of 27
                                                                   53 ofPAGEID #: 444
                                                                         31 Page  ID
                                     #:1565
Case:
 Case2:19-cv-00119-MHW-EPD
      2:18-cv-06893-JLS-FFM Doc #: 61-168-2
                            Document    Filed:Filed
                                               05/05/20 Page:Page
                                                    05/04/20 50 of 28
                                                                   53 ofPAGEID #: 445
                                                                         31 Page  ID
                                     #:1566
Case:
 Case2:19-cv-00119-MHW-EPD
      2:18-cv-06893-JLS-FFM Doc #: 61-168-2
                            Document    Filed:Filed
                                               05/05/20 Page:Page
                                                    05/04/20 51 of 29
                                                                   53 ofPAGEID #: 446
                                                                         31 Page  ID
                                     #:1567
Case:
 Case2:19-cv-00119-MHW-EPD
      2:18-cv-06893-JLS-FFM Doc #: 61-168-2
                            Document    Filed:Filed
                                               05/05/20 Page:Page
                                                    05/04/20 52 of 30
                                                                   53 ofPAGEID #: 447
                                                                         31 Page  ID
                                     #:1568
Case:
 Case2:19-cv-00119-MHW-EPD
      2:18-cv-06893-JLS-FFM Doc #: 61-168-2
                            Document    Filed:Filed
                                               05/05/20 Page:Page
                                                    05/04/20 53 of 31
                                                                   53 ofPAGEID #: 448
                                                                         31 Page  ID
                                     #:1569
